Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omission.

LICENSE AGREEMENT

by and between

KARYOPHARM THERAPEUTICS INC.

and

ANTENGENE THERAPEUTICS LIMITED

Confidential – Execution Copy



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  

DEFINITIONS

     1  

2.

  

DEVELOPMENT

     14  

3.

  

REGULATORY MATTERS

     20  

4.

  

COMMERCIALIZATION OF THE LICENSED PRODUCTS

     22  

5.

  

GOVERNANCE

     25  

6.

  

MANUFACTURE AND SUPPLY

     29  

7.

  

LICENSES

     31  

8.

  

CERTAIN FINANCIAL TERMS

     35  

9.

  

CONFIDENTIALITY AND PUBLICATION

     43  

10.

  

REPRESENTATIONS, WARRANTIES AND COVENANTS; DISCLAIMER

     47  

11.

  

INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE

     51  

12.

  

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS; BRAND NAME

     52  

13.

  

TERM AND TERMINATION

     60  

14.

  

MISCELLANEOUS

     64  

SCHEDULES

 

Schedule 1.28

  

Excluded Indications

Schedule 1.49

  

Karyopharm Third Party Agreements

Schedule 1.52

  

Eltanexor (KPT-8602)

Schedule 1.53

  

KPT-9274

Schedule 1.75

  

Selinexor (KPT-330)

Schedule 1.82

  

Verdinexor (KPT-335)

Schedule 2.1

  

Overview Plan

Schedule 10.2.2

  

Karyopharm Patents

Confidential



--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”), effective as of May 23, 2018 (the
“Effective Date”), is made and entered into by and between Karyopharm
Therapeutics Inc., a corporation organized and existing under the laws of the
State of Delaware, having an address at 85 Wells Avenue, Suite 210, Newton, MA
02459 USA (“Karyopharm”), and Antengene Therapeutics Limited, a corporation
organized and existing under the laws of Hong Kong, having an address at Rm.
19C, Lockhart Ctr., 301-307 Lockhart Rd., Wan Chai, Hong Kong (“Antengene”).
Karyopharm and Antengene are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, Karyopharm owns or Controls certain intellectual property relating to
the Licensed Compounds and the Licensed Products (each as defined below);

WHEREAS, Antengene desires to Develop and Commercialize Licensed Compounds and
Licensed Products in the Field in the Antengene Territory (each as defined
below);

WHEREAS, Karyopharm and Antengene believe that a license for such purpose on the
terms and conditions of this Agreement would be desirable.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:

 

1. DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:

1.1    “Affiliate” means, as to a specified Person, another Person that,
directly or indirectly, controls, is controlled by, or is under common control
with the Person specified, for so long as such control continues. An entity will
be regarded as in control of another entity if: (a) it owns, directly or
indirectly, more than fifty percent (50%) of the voting securities or capital
stock of such entity, or has other comparable ownership interest with respect to
any entity other than a corporation; or (b) it possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the corporation or non-corporate business entity, as applicable,
whether through the ownership or control of voting securities, by contract or
otherwise. Solely for the purpose of Section 8, Antengene Corporation Co. Ltd.,
a corporation organized and existing under the laws of China, having an address
at Suite 704, 999 West Zhongshan Road, Shanghai, P.R. China, is an Affiliate of
Antengene during the Term.

1.2     “Annual Net Sales” means the Net Sales generated over any given
Antengene Fiscal Year.

1.3    “Antengene Fiscal Year” means each successive period of twelve
(12) calendar months commencing on January 1st of a particular Calendar Year and
ending on December 31st.



--------------------------------------------------------------------------------

1.4    “Antengene Know-How” means, subject to applicable law, (a) all Know-How,
which, as of the Effective Date and during the Term, is Controlled by Antengene
and its Affiliates, which (i) are not generally known, (ii) are not Covered by
Antengene Patent Rights, (iii) relates to any Licensed Compound and/or Licensed
Product and (iv) are necessary or useful for the research, Development,
Manufacture, having Manufactured, use and/or Commercialization of each Licensed
Compound and Licensed Product in the Field and (b) any Know-How generated in the
course of the Global Clinical Study which is related to a commercial product or
a product in clinical development in either case owned or licensed to Antengene;
provided, however, that Antengene Know-How excludes Joint Know-How.

1.5    “Antengene Patent Rights” means all Patent Rights Controlled by Antengene
and its Affiliates, as of the Effective Date and during the Term, which claim or
Cover, are necessary or useful for or would be practiced by the research,
Development, Manufacture, having Manufactured, use and/or Commercialization of
Licensed Products in the Field; provided, however, that Antengene Patent Rights
excludes Joint Patent Rights.

1.6    “Antengene Post-Registration Studies” means any clinical studies of a
Licensed Product conducted by Antengene or any of its Related Parties following
receipt of Regulatory Approval for a Licensed Product necessary to maintain its
Regulatory Approval.

1.7     “Antengene Technology” means, collectively, Antengene Know-How,
Antengene Patent Rights and Antengene’s interest in Joint IP.

1.8    “Antengene Territory” means the following countries, as may be amended in
accordance with this Agreement: For Selinexor and Eltanexor: Mainland China and
Macau. For KPT-9274 and Verdinexor: Mainland China, Taiwan, Hong Kong, Macau,
South Korea, Brunei, Cambodia, Indonesia, Laos, Malaysia, Myanmar, Philippines,
Singapore, Thailand, and Vietnam.

1.9    “Back-Up Compound” means, with respect to a Licensed Compound, any
compound that (a) is Developed by Karyopharm for the diagnosis, treatment and/or
prevention of cancer in humans, (b) inhibits the nuclear export protein Exportin
1, or XPO1, and (c) is designated by Karyopharm as a back-up compound to such
Licensed Compound in accordance with Section 2.6.2.

1.10    “Business Day” means any day other than a day which is a Saturday, a
Sunday, any day banks are authorized or required to be closed in the Boston,
Massachusetts, United States or Shanghai, China or any day within Karyopharm’s
corporate holidays (for Karyopharm’s obligations) or Antengene’s corporate
holidays (for Antengene’s obligations).

1.11    “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30, and December 31 of
each Calendar Year; provided that the first Calendar Quarter of the Term shall
begin on the Effective Date and end on the first to occur of March 31, June 30,
September 30 or December 31 thereafter and the last Calendar Quarter of the Term
shall end on the last day of the Term.

1.12    “Calendar Year” means each successive period of twelve (12) calendar
months commencing on January 1 and ending on December 31; provided that the
first Calendar Year of the Term shall begin on the Effective Date and end on the
first December 31 thereafter and the last Calendar Year of the Term shall end on
the last day of the Term.

 

  - 2 -    Confidential     



--------------------------------------------------------------------------------

1.13    “CDE” means the Center of Drug Evaluation, Mainland China and any
successor Governmental Authority having substantially the same function.

1.14    “CDISC” means Clinical Data Interchange Standards Consortium which is an
interdisciplinary nonprofit organization that establishes international
standards for data collection, interchange, application, and storage for the
purpose of promoting interoperation of clinical research data.

1.15     “Clinical Data” means all information relating to Licensed Compounds
and/or Licensed Products made, collected or otherwise generated in the
performance of or in connection with any Clinical Study, including any data,
reports and results relating thereto (including clinical data and other related
information generated in compliance with CDISC standards).

1.16    “Clinical Study” means a clinical trial in humans, including a Phase I
Study, Phase II Study, Phase III Study, an Antengene Post-Registration Study, a
Karyopharm post-registration study or a Global Clinical Study.

1.17    “Combination Product” means any pharmaceutical product containing both a
Licensed Product component and one or more other active pharmaceutical
ingredients.

1.18    “Commence” or “Commencement” means, with respect to a Clinical Study of
a Licensed Product, the first dosing of the first human subject with such
Licensed Product in such Clinical Study.

1.19    “Commercialization” or “Commercialize” means any and all activities
directed to marketing, promoting, distributing, importing, exporting, offering
to sell and/or selling a Licensed Product and activities directed to obtaining
pricing and reimbursement approvals, as applicable.

1.20    “Commercially Reasonable Efforts” means the carrying out of obligations
in a diligent and sustained manner using such effort and employing such
resources as would normally be exerted or employed by a company of similar size
and similar operations in the biopharmaceutical industry for a product that is
of similar market potential at a similar stage in its Development or product
life, taking into account all relevant factors, including the potential
profitability of the product, the costs and risks of Developing, Manufacturing,
having Manufactured, use and Commercializing the product, scientific, safety and
regulatory concerns, product profile, the competitiveness of the marketplace and
the proprietary position of the product.

Without limiting the foregoing,

(a)    in relation to Development activities, including for purposes of
obtaining Regulatory Approval of a product, “Commercially Reasonable Efforts”
require that such Party: (i) assign responsibility for the relevant activities
to specific employees who are responsible for progress and monitor such progress
on a regular basis; (ii) set and consistently seek to achieve specific and
meaningful objectives and timelines for carrying out such activities; and
(iii) consistently make and implement decisions and allocate resources
consistent with the efforts described above; and

 

  - 3 -    Confidential     



--------------------------------------------------------------------------------

(b)    in relation to requiring Related Party to conduct certain activities
under this Agreement, “Commercially Reasonable Efforts” require that (i) to the
extent that such Related Party is its Affiliate or Sublicensee under this
Agreement, each Party oblige such Related Party to accept terms and conditions
equivalent to those set forth in this Agreement, (ii) to the extent that such
Related Party is a Third Party Licensee each Party negotiate with such Related
Party and use good faith efforts to persuade it to accept terms and conditions,
which, to the maximum extent, will be consistent with those set forth in this
Agreement and (iii) each Party exercise all of its rights and performs the
obligations under any agreement between such Party and such Related Party in a
commercially appropriate and timely manner so that the purpose of this Agreement
contemplated in each Section will be achieved.

1.21    “Confidential Information” means any and all information and data,
including all scientific, non-clinical, pre-clinical, clinical, regulatory,
Manufacturing, marketing, financial, trade secret and commercial information or
Data, whether communicated in writing or orally or by any other method, which is
provided by or on behalf of one Party or any of its Related Parties (the
“Disclosing Party”) to the other Party or any of its Related Parties (the
“Receiving Party”) in connection with this Agreement. Notwithstanding anything
to the contrary set forth herein, (a) Karyopharm Technology (other than Joint
IP) is the Confidential Information of Karyopharm; (b) Antengene Technology
(other than Joint IP) is the Confidential Information of Antengene; and
(c) Joint IP which has not yet been publicly disclosed shall be deemed to be the
Confidential Information of both Parties; and (d) the terms of this Agreement
shall be deemed to be the Confidential Information of both Parties. All
information and data disclosed prior to the Effective Date by or on behalf of
either Party under, and subject to, the Confidentiality Agreement, dated as of
March 6, 2018, as amended, between the Parties (the “Prior CDA”) shall be deemed
the Confidential Information hereunder and such Party shall be deemed the
Disclosing Party of such information and data hereunder and the other Party
shall be deemed the Receiving Party hereunder such that, for the avoidance of
doubt, effective as of the Effective Date, the treatment of Confidential
Information disclosed pursuant to the Prior CDA shall be governed by the terms
and condition of this Agreement. “Confidential Information” shall not include
information or data, to the extent that such information or data:

1.21.1    is lawfully in the Receiving Party’s possession prior to disclosure by
the Disclosing Party and was not acquired directly or indirectly from Disclosing
Party, as documented by the Receiving Party’s business records;

1.21.2    is generally known to the public prior to its receipt by the Receiving
Party, or thereafter becomes generally known to the public through no fault of
the Receiving Party or any of its Related Parties with whom the Receiving Party
shared the Confidential Information;

1.21.3    is subsequently disclosed to the Receiving Party by a Third Party that
lawfully has possession of and the right to disclose such Confidential
Information without the breach of any contractual, legal or fiduciary obligation
to the Disclosing Party or any Third Party and provided that such Third Party is
not disclosing on behalf of the Disclosing Party; or

 

  - 4 -    Confidential     



--------------------------------------------------------------------------------

1.21.4    is independently developed by the Receiving Party without use of or
reference to Disclosing Party’s Confidential Information, as documented by the
Receiving Party’s business records.

1.22    “Control” means, subject to the provisions of Section 14.1, with respect
to a Party and/or its Related Party, as the case may be, and any Know-How,
Patent Right or other intellectual property right, the possession (whether by
ownership or license, other than a license granted to such Party pursuant to
this Agreement) of the ability of such Party or any such Related Party to
transfer, grant access to, or grant a license or sublicense of, such Know-How,
Patent Right or other intellectual property right as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party.

1.23    “Cost of Manufacturing” means, to the extent that Manufacturing of a
Licensed Compound, Licensed Product or any component thereof is performed by a
Party itself or by its Affiliate, the actual consolidated, fully burdened cost
incurred by such a Party and its Affiliates to Manufacture such a Licensed
Compound, Licensed Product or any component thereof, including: (a) direct labor
costs (salaries, wages, incentive compensation, share-based compensation and
employee benefits); (b) direct materials and packaging costs; (c) operating
costs of facilities and equipment, excluding any surplus or idle capacity costs;
(d) a charge for depreciation, repairs and maintenance costs of facilities and
equipment; (e) quality and in-process control costs; (f) a charge for overhead
costs for raw material and manufacturing administration and management,
materials management, storage and handling, and manufacturing and employee
training; (g) charges for spoilage, scrap, rework costs and expired goods; and
(h) inbound and outbound freight, shipping insurance, excise taxes and customs
duties; in each of the above cases to the extent reasonably allocable to
Manufacture of such Licensed Compound, Licensed Product or component as
determined in accordance with GAAP or IFRS, as applicable, consistently applied.

1.24    “Cover,” “Covering” or “Covers” means that in the absence of ownership
of or a license granted under a Valid Claim, the Development, Manufacture,
having Manufactured, use or Commercialization of a Licensed Compound or a
Licensed Product would infringe such Valid Claim (or, in the case of a Valid
Claim that has not yet issued, would infringe such Valid Claim if it were to
issue).

1.25    “Data” means any and all scientific, technical, test and patient
exposure data pertaining to any Licensed Compound or Licensed Product that are
necessary or useful for the Development, Manufacture, having Manufactured, use
and/or Commercialization of each Licensed Compound and Licensed Product and that
are Controlled by Antengene and/or its Related Parties or Controlled by
Karyopharm and/or its Related Parties, including but not limited to research
data, clinical pharmacology data, non-clinical data, pre-clinical data and
Clinical Data.

1.26    “Development” or “Develop” means non-clinical, pre-clinical and clinical
research and development activities, including the design or identification of a
compound, drug metabolism and pharmacokinetics, translational research,
toxicology, pharmacology toxicology studies, statistical analysis and report
writing, pre-clinical testing, formulation development, Clinical

 

  - 5 -    Confidential     



--------------------------------------------------------------------------------

Studies, regulatory affairs (including preparation for NDA submission and other
submission-related activities), product approval and registration activities,
and all other activities necessary to seek, obtain and maintain Regulatory
Approval; provided, however, that Development shall not include
Commercialization and Manufacturing.

1.27    “Executive Officer” means the Chief Executive Officer or his or her
designee in the case of Karyopharm, and Chief Executive Officer or his or her
designee in the case of Antengene.

1.28    “Field” means for Selinexor, Eltanexor, and KPT-9274: the diagnosis,
treatment and/or prevention of cancer in humans; and for Verdinexor: the
diagnosis, treatment and/or prevention of all indications in humans excluding
cancer, precancer, malignant and benign tumors, and other proliferative or
neoplastic disorders and except for the indications as listed on Schedule 1.28,
however, provided, that, subject to Section 8.12, the Field of Verdinexor shall
be extended to the diagnosis, treatment and/or prevention of cancer in humans
only in Mainland China and Macau, if Karyopharm initiates clinical development
of Verdinexor or licenses any Third Party to Develop Verdinexor for the
diagnosis, treatment and/or prevention of cancer in humans in any territory.

1.29    “First Commercial Sale” means, with respect to a country in the
Antengene Territory, the first sale for end use or consumption of the Licensed
Product in such country after all Regulatory Approvals legally required for such
sale have been granted by the Regulatory Authority of such country or, if
Regulatory Approval is not required, after the date on which sales are permitted
by applicable Law.

1.30    “GAAP” means generally accepted accounting principles of the United
States.

1.31    “GCP” means the current standards for clinical studies for
pharmaceuticals, as set forth in the International Conference on Harmonisation
of Technical Requirements for Registration of Pharmaceuticals for Human Use
(“ICH”) guidelines and applicable regulations promulgated thereunder, as amended
from time to time.

1.32    “Global Clinical Study” means a combined Phase I Study and Phase II
Study, a combined Phase II Study and Phase III Study, a Phase II Study, a Phase
III Study or a Phase IV post-approval study, of a Licensed Product in the Field
which includes sufficient clinical sites and/or patients to achieve Regulatory
Approval in both the Antengene Territory and the Karyopharm Territory for the
Indication associated with such Clinical Study.

1.33    “Global Common Costs” means the direct development costs that are
incurred by a Party in connection with the Global Common Activity.

1.34    “GLP” means the current standards for laboratory activities for
pharmaceuticals, as set forth in the FDA’s Good Laboratory Practice regulations
or the Good Laboratory Practice principles of the Organization for Economic
Co-Operation and Development, as amended from time to time, and such standards
of good laboratory practice as are required by Governmental Authorities in
countries in which a Licensed Product is intended to be sold, to the extent such
standards are not less stringent than United States Good Laboratory Practice.

 

  - 6 -    Confidential     



--------------------------------------------------------------------------------

1.35    “GMP” means all Laws and guidelines applicable to Manufacture of the
Licensed Compound or Licensed Product, including (a) the FD&C Act (21 U.S.C. 321
et seq.); (b) relevant United States regulations in Title 21 of the United
States Code of Federal Regulations (including Parts 11, 210, and 211); (c)
European Community Directives 2001/83/EC and 2003/94/EC; (d) the EU Guidelines
to Good Manufacturing Practice Medicinal Products for Human and Veterinary Use,
as set out in Volume 4 of the European Commission’s Rules governing medicinal
products in the EU; (e) ICH, Q7 Good Manufacturing Practice Guidance for Active
Pharmaceutical Ingredients; (f) Good Manufacturing Practice for Drugs (former
Ministry of Health of Mainland China, as amended October 19, 2010); (g) similar
standards and Laws to those in (a) through (e), as are in effect at the time of
Manufacture of the Licensed Compound and/or Licensed Product; and (h) all
additional Regulatory Authority documents or regulations that replace, amend,
modify, supplant or complement any of the foregoing.

1.36    “Governmental Authority” means any multinational, federal, national,
state, provincial, local or other entity, office, commission, bureau, agency,
political subdivision, instrumentality, branch, department, authority, board,
court, arbitral or other tribunal, official or officer, exercising executive,
judicial, legislative, police, regulatory, administrative or taxing authority or
functions of any nature pertaining to government.

1.37    “IFRS” means International Financial Reporting Standards.

1.38    “IND” means an Investigational New Drug application, Clinical Trial
Application or similar application or submission for approval to conduct human
clinical investigations filed with or submitted to a Regulatory Authority in
conformance with the requirements of such Regulatory Authority.

1.39    “Indication” means the particular medical condition or disease, and, for
cancer, an indication by tumor type but not by line therapy of each tumor or
cancer. By way of explanation, (a) an “Indication” shall be considered the same
if the subject cancer has the same organ of origin even if they are, for
example, of a different histologic or genetic subtype, a different cell type or
a different line of therapy, and (b) “Indication” shall be considered different
if the subject cancers have different organs of origin.

1.40    “Investigator Sponsored Clinical Study” means a clinical study or
research of a Licensed Product in the Field that is sponsored and conducted by a
physician, physician group or other Third Party not acting on behalf of a Party
or its Related Party and who does not have a license from a Party or its Related
Party to Commercialize such Licensed Product, pursuant to an IND owned by such
Third Party in the case of a clinical study, and with respect to which a Party
or its Related Party provides clinical supplies of the Licensed Product, funding
or other support for such clinical study or research.

1.41    “Joint IP” means, collectively, Joint Patent Rights and Joint Know-How.

1.42    “Joint Know-How” means (a) any Know-How generated in course of the
Global Clinical Study which is related to the combination of a Licensed Product
and a commercial product or product in clinical development in either case owned
by or licensed to Antengene and (b) any Know-How that is (i) not solely related
to Licensed Product or a commercial product or

 

  - 7 -    Confidential     



--------------------------------------------------------------------------------

product in clinical development in either case owned by or licensed to Antengene
and (ii) first made or identified, discovered or developed jointly by
director(s), officer(s), employee(s), agent(s) or consultant(s) acting on behalf
of Karyopharm or its Affiliates, on the one hand, and director(s),
officer(s),employee(s), agent(s) or consultant(s) acting on behalf of Antengene
or its Affiliates, on the other hand, including Know-How jointly generated in
the course of the Global Clinical Study in the Antengene Territory.

1.43    “Joint Operating Committee” or “JOC” means the joint operating committee
as more fully described in Section 5.1.

1.44    “Joint Patent Rights” means any Patent Rights that (a) Cover Joint
Know-How and (b) are Controlled by Karyopharm and Antengene.

1.45     “Karyopharm Know-How” means any Know-How, as of the Effective Date and
during the Term, Controlled by Karyopharm and/or any of its Affiliates, which
(a) are not generally known, (b) are not Covered by a Karyopharm Patent Rights,
(c) relates to any Licensed Compound and/or Licensed Product and (d) are
necessary or useful for the research, Development, Manufacture, having
Manufactured, use and/or Commercialization of each Licensed Compound and
Licensed Product in the Field; provided, however, that Karyopharm Know-How
excludes the Joint Know-How.

1.46    “Karyopharm Patent Rights” means all Patent Rights which, as of the
Effective Date of and during the Term, are Controlled by Karyopharm and/or any
of its Affiliates, and which claim or Cover, are necessary or useful for or
would be practiced by the research, Development, Manufacture, having
Manufactured, use, and/or Commercialization of each Licensed Compound and
Licensed Product in the Field; provided, however, that Karyopharm Patent Rights
excludes Joint Patent Rights.

1.47    “Karyopharm Technology” means, collectively, Karyopharm Know-How,
Karyopharm Patent Rights and Karyopharm’s interest in Joint IP.

1.48    “Karyopharm Territory” means, for Selinexor and Eltanexor, all countries
and territories of the world other than the Antengene Territory or the Ono
Territory and for KPT-9274 and Verdinexor, all countries and territories of the
world other than the Antengene Territory.

1.49    “Karyopharm Third Party Agreements” means (a) those agreements listed on
Schedule 1.49 and (b) any agreements entered into as of the Effective Date by
Karyopharm or any of its Affiliates pursuant to which Karyopharm Controls any
Karyopharm Technology or receives funding to develop any Karyopharm Technology
or any Licensed Compound or Licensed Product (unless solely for use outside the
Field).

1.50    “Knowledge” means actual knowledge of department head and working team
member(s) on function-by-function basis for or on behalf of each Party.

1.51    “Know-How” means all technical information, know-how and data, including
trade secrets, inventions (whether patentable or not), discoveries, methods,
specifications, processes, expertise, technology, Data, other non-clinical,
pre-clinical and Clinical Data and results

 

  - 8 -    Confidential     



--------------------------------------------------------------------------------

(including pharmacological, toxicological, biological, chemical, physical,
safety and manufacturing data and results), analytical and quality control data
and results, regulatory filings and documents, and other information. Know-How
excludes in any event any Patent Rights.

1.52    “KPT-8602” means the compound known as KPT-8602, which is described on
Schedule 1.52. KPT-8602 is also referred to as “Eltanexor”

1.53    “KPT-9274” means the compound known as KPT-9274, which is described on
Schedule 1.53.

1.54    “Law” means any law, statute, rule, regulation, court order, ordinance
or other pronouncement having the effect of law, of any Governmental Authority,
including (a) good clinical practices and adverse event reporting requirements,
guidance from the ICH or other generally accepted conventions, and all rules,
regulations, requirements and guidances of applicable Regulatory Authorities,
(b) all export control and sanctions laws, and (c) the rules of any stock
exchange or listing entity.

1.55     “Licensed Compound” means Selinexor, Eltanexor, KPT-9274, or
Verdinexor, and Selinexor or Eltanexor may be replaced by a Back-Up Compound in
accordance with Section 2.6.2.

1.56    “Licensed Product” means any pharmaceutical product comprising or
containing a Licensed Compound as an active ingredient, in any dosage form or
formulation. As used in this Agreement, except where not appropriate in context,
“Licensed Product” also means the Licensed Compound contained in the relevant
Licensed Product. In calculation of the Royalty Term pursuant to Section 8.4.1,
to the extent that a Licensed Compound is contained as a sole active ingredient,
any formulation, including but not limited to a tablet, a capsule, a powder, a
granule, a liquid, an intravenous, a subcutaneous injection or a patch
formulation, any such formulated Licensed Product shall be deemed as same
Licensed Product. Further, it is understood by the Parties that a Combination
Product containing a Licensed Compound as one of the active ingredients shall be
deemed as a Licensed Product, which is different from a Licensed Product
containing a Licensed Compound as a sole active ingredient.

1.57    “Losses” means any losses, liabilities, damages, costs, fees and
expenses (including reasonable attorneys’ fees and litigation expenses) arising
out of or relating to suits or claims brought by Third Party (including product
liability claims).

1.58    “Manufacturing” or “Manufacture” means, as applicable, all activities
associated with the production, manufacture, processing, filling, finishing,
quality assurance testing and release, stability studies, process validation,
analytical development, packaging, labeling, shipping and storage of a
pharmaceutical product, (including production of drug substance and drug
product, in bulk form, for preclinical studies, Clinical Studies or
Commercialization); provided, however, that Manufacturing shall not include
Development and Commercialization. When used as a verb, “to Manufacture” and
“Manufacturing” mean to engage in Manufacture, and “Manufactured” has a
corresponding meaning.

 

  - 9 -    Confidential     



--------------------------------------------------------------------------------

1.59    “Mechanism of Action” means, for Selinexor, Verdinexor, or Eltanexor,
the binding to the nuclear export protein, Exportin 1, or XPO1, causing
inhibition of the activity of XPO1 or otherwise reducing the nuclear export of
XPO1’s cargo proteins, and for KPT-9274, it means causing dual inhibition of
NAMPT and PAK4.

1.60    “MFDS” means the Ministry of Food and Drug Safety in the Republic of
Korea and any successor Governmental Authority having substantially the same
function.

1.61     “NDA” means a New Drug Application, Biologics License Application,
Marketing Authorization Application or similar application or submission filed
with a Regulatory Authority in a country or group of countries to obtain
marketing approval for a pharmaceutical product in such country or such group of
countries.

1.62    “Net Sales” means the gross amount invoiced on sales of Licensed
Products in the Field within the Antengene Territory by Antengene or any of its
Related Parties to any Third Party, less the following sum incurred by Antengene
or any of its Related Parties, with respect to the sale of such Licensed
Products, calculated in accordance with GAAP or IFRS as consistently applied:

1.62.1     normal trade, cash, quantity and other customary discounts actually
given to Third Parties in the ordinary course of business;

1.62.2     rebates, credits and allowances given by reason of rejections
returns, damaged or defective product or recalls;

1.62.3     government-mandated rebates and any other compulsory payments,
credits, adjustments and rebates actually paid or deducted;

1.62.4     price adjustments, allowances, credits, chargeback payments,
discounts, rebates, fees and reimbursements or similar payments granted or made
to managed care organizations, group purchasing organizations or other buying
groups, pharmacy benefit management companies, health maintenance organizations
and any other providers of health insurance coverage, health care organizations
or other health care institutions (including hospitals), health care
administrators, patient assistance or other similar programs, or to federal
state/provincial, local and other governments, including their agencies, or to
wholesalers, distributors or other trade customers;

1.62.5     reasonable and customary freight, shipping, insurance and other
transportation expenses;

1.62.6     sales and excise taxes (such as value added tax or its equivalent),
other consumption taxes, customs duties and compulsory payments to governmental
authorities and any other governmental charges imposed upon the sale of the
Product duties, and other taxes and government charges directly related to the
sale, delivery or use of Licensed Product;

 

  - 10 -    Confidential     



--------------------------------------------------------------------------------

1.62.7    a reasonable deduction to reflect amounts previously included in Net
Sales of Licensed Product that are written off as uncollectible after reasonable
collection efforts, in accordance with standard practices of Antengene.

Notwithstanding anything in this Agreement to the contrary, the transfer of a
Licensed Product between or among Antengene and any of its Affiliates and
Sublicensees will not be considered a sale.

Disposition of a Licensed Product for, or use of a Licensed Product in, Clinical
Studies or other scientific testing, as free samples, or under compassionate
use, patient assistance, or test marketing programs or other similar programs or
studies shall not result in Net Sales.

Net Sales will be determined from books and records maintained in accordance
with GAAP or IFRS, consistently applied throughout Antengene.

In the event a Licensed Product is sold in the form of a Combination Product,
then the Net Sales for any such Combination Product shall be determined by
multiplying the Net Sales of the Combination Product during the applicable
royalty reporting period, by the fraction, A/(A+B+…+N), where A is the weighted
(by sales volume) average sale price of the Licensed Product component when sold
separately in finished form in the country in which the Combination Product is
sold, and B+ … +N are the weighted (by sales volume) average sale prices of the
other active pharmaceutical ingredients included in the Combination Product when
sold separately in finished form in the country in which the Combination Product
is sold, in each case during the applicable royalty reporting period or, if
sales of both the Licensed Product component and the other active pharmaceutical
ingredients did not occur in such period, then in the most recent royalty
reporting period during the preceding twelve (12) months in which sales of both
occurred, if any. In the event that such average sale price cannot be determined
for the Licensed Product and/or all other active pharmaceutical ingredients
included in the Combination Product, then the Parties will in good faith discuss
and agree on a pro-rata allocation of the Net Sales that reflects the Licensed
Product’s contribution to the Combination Product on an equitable basis.

1.63     “Ono Territory” means, with respect to Selinexor and Eltanexor, as may
be amended, Japan, Republic of Korea, Taiwan, Hong Kong, Brunei, Cambodia,
Indonesia, Laos, Malaysia, Mayanmar, Philippines, Singapore, Thailand, and
Vietnam.

1.64     “Patent Rights” means (a) all issued patents (including extensions,
restorations by existing or future extension or registration mechanisms,
including patent term adjustments, patent term extensions, supplemental
protection certificates or the equivalent thereof, substitutions, confirmations,
re-registrations, re-examinations, and patents of addition), (b) patent
applications (including all provisional applications, substitutions, requests
for continuation, continuations, continuations-in-part, divisionals and
renewals), (c) inventor’s certificates, and (d) all equivalents of the foregoing
in any country of the world.

1.65    “Person” means any natural person, corporation, unincorporated
organization, partnership, association, sole proprietorship joint stock company,
joint venture, limited liability company, trust or government, or any agency or
political subdivision of any government, or any other similar entity.

 

  - 11 -    Confidential     



--------------------------------------------------------------------------------

1.66    “Phase I Study” means a study in humans which provides for the
introduction into humans of a pharmaceutical product, conducted in healthy
volunteers or patients, to obtain initial information on product safety,
tolerability, pharmacological activity or pharmacokinetics, as more fully
defined in 21 C.F.R. § 312.21(a) (or the equivalent thereof outside the United
States).

1.67    “Phase II Study” means a study in humans of the safety, dose ranging or
efficacy of a pharmaceutical product, as further defined in 21 C.F.R. §
312.21(b) (or the equivalent thereof outside the United States).

1.68    “Phase III Study” means a study in humans of the efficacy and safety of
a pharmaceutical product, which is prospectively designed to demonstrate whether
such product is effective and safe for use in a particular indication in a
manner sufficient (alone or together with one or more other such studies) to
file an application for Regulatory Approval for the product.

1.69    “Phase IV Study” means a study in humans of the efficacy and safety
after Regulatory Approval which may evaluate safety signals not seen in earlier
trials or how well the product works over a longer period of time and/or in a
larger population.

1.70     “Regulatory Approval” means any and all approvals, licenses,
registrations or authorizations of any Regulatory Authority that are necessary
for the marketing and sale of a pharmaceutical product in a country or group of
countries, including NDAs and orphan drug designations.

1.71    “Regulatory Authority” means any applicable government regulatory
authority involved in granting approvals for the Development, Manufacturing or
Commercialization of a pharmaceutical product, including, as applicable, CDE,
SDA, and MFDS.

1.72    “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to any
Licensed Product that precludes the use of any Clinical Data collected and filed
for such Licensed Product for the benefit of any Regulatory Approval for a
generic or biosimilar product (for any use), including any orphan or pediatric
exclusivity where applicable.

1.73    “Related Party” means (a) with respect to Karyopharm, Karyopharm’s
Affiliates or any of its Third Party Licensees, and (b) with respect to
Antengene, Antengene’s Affiliates and permitted Sublicensees.

1.74    “SDA” means the State Drug Administration.

1.75     “Selinexor” means the compound known as KPT-330, which is described on
Schedule 1.75.

1.76    “Sublicensee” means a Third Party to whom Antengene grants a sublicense
under any Karyopharm Technology to (a) Develop, use or Commercialize a Licensed
Compound or Licensed Product in the Field in the Antengene Territory or
(b) Manufacture or have Manufactured Licensed Compound or Licensed Product in
the Field for the Antengene Territory, pursuant to Section 7.2.1.

 

  - 12 -    Confidential     



--------------------------------------------------------------------------------

1.77    “Territory” means (a) with respect to Karyopharm, the Karyopharm
Territory, and (b) with respect to Antengene, the Antengene Territory.

1.78    “Third Party” means a Person other than a Party and its Affiliates.

1.79    “Third Party Licensee” means Karyopharm’s licensees of the Karyopharm
Technology.

1.80    “United States” or “U.S.” means the United States of America and its
territories, possessions and commonwealths.

1.81    “Valid Claim” means any claim in any (a) unexpired and issued patent
that has not been disclaimed, revoked or held invalid by a final nonappealable
decision of a court or other governmental agency of competent jurisdiction, or
(b) to the extent that Karyopharm prosecutes in timely manner pursuant to
Section 12.4.2(a), patent application that has not lapsed, in the case of a
provisional patent application, or been cancelled, withdrawn or abandoned
without the possibility of revival, nor has been pending for more than [**] from
the earliest priority date claimed for such application; provided, however,
that, if, thereafter, a patent containing such claim matures into registered
patent, such claim shall thereafter be considered a Valid Claim in accordance
with subclause (a) above. For the purpose of Section 8.4, if the patent
application that has been pending for more than [**] from the earliest priority
date claimed for such application matures into registered patent after the
Royalty Term, such patent application or the registered patent thereof shall not
be counted.

1.82    “Verdinexor” means the compound known as KPT-335, which is described on
Schedule 1.82.

1.83    Additional Definitions. Each of the following definitions is set forth
in the Section of this Agreement indicated below:

 

Definition:

   Section: 1974 Convention    14.2 Antengene    Preamble Antengene Development
Plan    2.2 Antengene Indemnitees    11.2 Change in Control    14.1 Clinical
Quality Agreement    6.1.2 Clinical Supply Agreement    6.1.2 Commercial Supply
Agreement    6.2.2 Competitive Infringement    12.5.1 Development Milestone
Event    8.2.1 Development Milestone Payment(s)    8.2.1 Disclosing Party   
1.21

 

Confidential   - 13 -   



--------------------------------------------------------------------------------

Definition:

   Section: Disputes    14.3.1 Effective Date    Preamble Generic Version   
8.4.2 Global Clinical Development Plan    2.4.1 Global Clinical Study Proposal
   2.4.2(a) Global Common Activity    2.5.2 Gross Up Payment    8.11 Indemnitee
   11.3 Infringement Action    12.6 Initiating Party    12.5.3 IP Working Group
   5.4 Joint Patent Costs    12.4.3 (c) Joint IP Prosecuting Party    12.4.3 (a)
Karyopharm    Preamble Karyopharm Development Plan    2.3 Karyopharm Indemnitees
   11.1 Liaison    5.5 Manufacturing Technology Transfer Plan    6.2.3 Overview
Plan    2.1 Party/Parties    Preamble Pre-Existing Affiliates    14.1 Prior CDA
   1.21 Receiving Party    1.21 Royalty Report    8.5

Sales Milestone Event

Royalty Term

   8.3.1


8.4.1

SDEA

Sales Milestone Payment(s)

   3.3


8.3.1

SPC    12.8

Sublicense

Subject Party

   7.2.3


12.6

Third Country Currency

Term

   8.8.2


13.1

Working Group    5.4

 

2. DEVELOPMENT

2.1    Overview Plan. Karyopharm has agreed to provide an overview of the key
steps and timelines for Development of the Licensed Compounds and the Licensed
Products in the Field as outlined in Schedule 2.1 attached hereto (the “Overview
Plan”). Any change to Overview Plan shall be filed to JOC for review and
discussion.

 

  - 14 -    Confidential     



--------------------------------------------------------------------------------

2.2    Development Plans for the Antengene Territory. Within [**] after the
Effective Date, Antengene shall prepare and submit to the JOC for review and
discussion a written plan for the Development of the Licensed Product in the
Antengene Territory (each, a “Antengene Development Plan”) containing Selinexor
setting forth the objectives of the Development to be conducted by Antengene, a
plan for the conduct of Clinical Studies by or on behalf of Antengene or any of
its Related Parties in the Antengene Territory relating to the applicable
Licensed Products containing Selinexor, the Development activities to be
undertaken with respect to such Licensed Products containing Selinexor by or on
behalf of Antengene in the Field in the Antengene Territory and a time table for
the conduct of such activities, which Antengene Development Plan shall be
consistent with the Overview Plan and include a planning horizon of [**]. By the
[**] of the Effective Date, Antengene shall prepare and submit to the JOC for
review and discussion an Antengene Development Plan for the Licensed Products
containing Eltanexor, KPT-9274, and Verdinexor, respectively, setting forth the
objectives of the Development to be conducted by Antengene, the Development
activities to be undertaken with respect to such Licensed Products containing
Eltanexor by or on behalf of Antengene in the Field in the Antengene Territory
and a time table for the conduct of such activities. Antengene will present any
proposed amendments to each Antengene Development Plan to the JOC for the JOC’s
review and discussion reasonably in advance of Antengene’s intention to
implement such plans or amendments, including any amendments required under
Section 2.6.2 below. For each Antengene Development Plan, Antengene shall also
prepare and submit an updated Antengene Development Plan to the JOC for the
JOC’s review and discussion [**].

2.3    Development Plans for the Karyopharm Territory. Subject to Section 7.1.3,
Karyopharm shall and/or shall use Commercially Reasonable Efforts to cause its
Related Party to prepare written plans for each Licensed Compound (each a
“Karyopharm Development Plan”) setting forth the objectives of the Development
to be conducted by Karyopharm and/or its Related Party with regard to such
Licensed Compound and the Licensed Products containing such Licensed Compound in
the Karyopharm Territory and written clinical development plans setting forth
the Development activities and time tables regarding any Clinical Studies that
Karyopharm and/or its Related Party conducts as of the Effective Date in the
Karyopharm Territory or Karyopharm and/or its Related Party believes should be
conducted within the Karyopharm Territory with regard to any Licensed Product.
Within [**] after the Effective Date, Karyopharm shall prepare and submit to the
JOC a Karyopharm Development Plan, which Karyopharm Development Plan shall be
consistent with the Overview Plan and include a planning horizon of [**].
Karyopharm will present any proposed amendments to each Karyopharm Development
Plan to the JOC for the JOC’s review and discussion reasonably in advance of
Karyopharm’s intention to implement such plans or amendments. For each
Karyopharm Development Plan. Karyopharm shall also prepare and submit an updated
Karyopharm Development Plan to the JOC for the JOC’s review and discussion [**].

2.4    Global Clinical Development Plan.

2.4.1    Global Clinical Development Plan. Subject to Section 7.1.3, Karyopharm
shall and/or shall use Commercially Reasonable Efforts to cause its Related
Party to prepare written global clinical development plans setting forth the
Development activities and time tables regarding any Global Clinical Study that
Karyopharm and/or its Related Party believes should be conducted with regard to
any

 

  - 15 -   

Confidential

    



--------------------------------------------------------------------------------

Licensed Product (each a “Global Clinical Development Plan”). Within [**] after
the Effective Date, Karyopharm shall prepare and submit to the JOC, an initial
Global Clinical Development Plan setting forth a plan for the conduct of Global
Clinical Studies by or on behalf of Karyopharm and/or its Related Party relating
to the applicable Licensed Products, the Development activities to be undertaken
with respect to such Licensed Products by or on behalf of Karyopharm or any of
its Related Parties and a time table for the conduct of such activities, which
initial Global Development Plan shall be consistent with the Overview Plan and
include a planning horizon of [**]. Karyopharm shall also prepare and submit an
updated Global Clinical Development Plan to the JOC for the JOC’s review and
comment [**].

2.4.2    Global Clinical Studies.

(a)    From time to time during the Term, Karyopharm may submit to the JOC a
proposal for a Global Clinical Study that would support the filing of an NDA for
the Licensed Product with Regulatory Authorities in both the Karyopharm
Territory and the Antengene Territory (a “Global Clinical Study Proposal”). Each
such Global Clinical Study Proposal shall include a draft synopsis, proposed
timelines for the conduct of such Global Clinical Studies. The JOC shall review
and comment on each such Global Clinical Study Proposal. Karyopharm shall
consider Antengene’s comments to such Global Clinical Development Plan to the
extent that those comments are reasonable based on scientific, business, and/or
other relevant considerations. For clarity, Antengene has right to refuse to
participate any Global Clinical Study at Antengene’s full discretion. Antengene
shall be responsible for bearing all costs and expenses incurred for patients
enrolled in such Global Clinical Study in the Antengene Territory, provided that
Antengene agrees to participate the Global Clinical Study.

(b)    If Karyopharm proposes to expand a then-existing clinical-stage
Development effort including any Clinical Study in accordance with Karyopharm
Development Plan so that it would become a Global Clinical Study, Karyopharm
shall submit such proposal to the JOC. If Antengene desires to participate in
such Global Clinical Study, it shall provide written notice thereof to the JOC
and Karyopharm within [**] after the date of the JOC’s receipt of the applicable
Global Clinical Development Plan. Antengene shall be responsible for bearing all
costs and expenses incurred for patients enrolled in such Global Clinical Study
in the Antengene Territory.

2.5    Responsibilities for Development Activities and Costs; No Conduct in
Other Party’s Territory.

2.5.1    Antengene Development Activities. Antengene shall be responsible for
the Development of the Licensed Products for each Licensed Compound in the
respective Field in the applicable Antengene Territory, including the conduct of
any Clinical Studies in the Antengene Territory, in accordance with the terms of
this Agreement. Antengene shall be responsible for one hundred percent (100%) of
all costs and expenses relating to Development activities that are conducted by
or on behalf of Antengene, including Global Clinical Studies in the Antengene
Territory. Antengene will conduct all Development of the Licensed Products in
the respective Field for the applicable Antengene Territory solely in accordance
with the

 

  - 16 -   

Confidential

    



--------------------------------------------------------------------------------

terms of this Agreement and the applicable Antengene Development Plan or Global
Clinical Development Plan, as applicable, as such Antengene Development Plan or
Global Clinical Development Plan may be amended or updated from time to time in
accordance with this Agreement, and in accordance with all applicable Law.

2.5.2    Karyopharm Development Activities. Karyopharm shall be responsible for,
at its own cost and expense, all of its activities relating to the Development
of the Licensed Compounds and the Licensed Products in the Karyopharm Territory
and Global Common Activity, including the costs and expenses relating to its
participation in Global Clinical Studies in the Karyopharm Territory or to
conduct additional Development work in the Karyopharm Territory to Develop a
Back-Up Compound. In addition, Karyopharm shall be responsible for all of its
own costs and expenses relating to the preparation of any Global Clinical Study
Plan and all Global Common Costs. “Global Common Activity” means any Development
activity with regard to a Global Clinical Study that is not specific to
Development activities in Antengene Territory or Karyopharm Territory: which
includes, but not limited to, the project management, data management,
pharmacovigilance support, statistical support and statistical analysis on
global basis (i.e. both of Karyopharm Territory and Antengene Territory).

2.5.3    No Conduct of Clinical Trials in Other Party’s Territory. During the
Term, neither Party may conduct Clinical Studies or other Development activities
with respect to a Licensed Product in the other Party’s Territory without such
other Party’s prior written consent, which consent may be granted or withheld in
the sole discretion of the other Party.

2.6    Development in the Antengene Territory.

2.6.1    Diligence. With respect to each Licensed Compound, Antengene will use
Commercially Reasonable Efforts to Develop and to obtain Regulatory Approval for
the Licensed Products in the Field in each country in the Antengene Territory.

2.6.2    Amendment to Antengene Development Plan Subsequent to Discontinuation
of the Development of a Licensed Product. In the event that Antengene determines
not to continue the Development of a Licensed Product in the Field in the
Antengene Territory, Antengene shall notify the JOC of its discontinuation of
such Development activities in a written statement, which describes in
reasonable detail the reasons that Antengene determined to discontinue such
Development activities. If Antengene determines not to continue the Development
of any one of Selinexor and Eltanexor in the Field in the Antengene Territory,
Karyopharm shall provide the JOC with all Know-How on all then-existing
candidates for Back-Up Compounds Controlled by Karyopharm or its Affiliates as
soon as practicable after its receipt through JOC of such notification by
Antengene. The Parties, through JOC, shall provide feedback on and discuss the
candidates for Back-Up Compounds and Karyopharm will in good faith determine a
Back-Up Compound among such candidates (or not to select a Back-Up Compound),
which replaces a Licensed Compound.

 

  - 17 -    Confidential     



--------------------------------------------------------------------------------

2.7    Records; Reports; Information Sharing.

2.7.1    Scientific Records. Each Party shall maintain complete, current and
accurate records of all Development work conducted by or on behalf of each Party
and/or, to the extent practicable and permissible, its Related Party, and all
Clinical Data, Data and other Know-How resulting from such work. Such records
shall fully and properly reflect all work done and results achieved in the
performance of the Development activities in a good scientific manner
appropriate for regulatory and patent purposes. Subject to Section 7.1.3, Each
Party shall, and shall use Commercially Reasonable Efforts to cause its Related
Party to, document all Clinical Studies and other studies and research in formal
written study reports in accordance with applicable guidelines (e.g., GCP, GLP,
and GMP) and all other applicable Law. Subject to 7.1.3, each Party shall, and
shall use Commercially Reasonable Efforts to cause its Related Party to make all
such Clinical Data, records and reports continuously available, within a
reasonable period following their creation, to the other Party for inspection
and review (including, to the extent reasonably requested, copying) through
appropriate electronic data room facilities. Subject to applicable Law
(including, but not limited to, the data privacy act in each country), each
Party shall also have the right to review original versions of such records
maintained by other Party and its Affiliates (and, to the extent permissible,
its Related Parties) no more often than [**], at reasonable times, upon written
request to other Party.

2.7.2    Data Transfer.

(a)    Within [**] after the Effective Date, Karyopharm shall transfer in
electronic format to Antengene all technical, and regulatory documents and Data
Controlled by Karyopharm that are necessary or useful for Antengene to conduct
the Development activities and to perform Antengene’s obligation or exercise
Antengene’s rights hereunder, existing as of the Effective Date, at Karyopharm’s
expense. The Parties acknowledge that Karyopharm may be requested to arrange
notarization or other certification of certain elements of the Data of
Karyopharm and its Affiliates for official purposes as required by applicable
law or regulation, which Karyopharm shall perform at its expense to the extent
such requests are reasonable in time, frequency, and scope. With Antengene’s
guidance and to the extent required for Development as requested by Regulatory
Authorities for the Licensed Products in the Antengene Territory, Karyopharm
shall provide Antengene with copies of documents covering (i) authenticity
documents relevant to the Licensed Compounds and Licensed Products,
(ii) authorization to use Data provided by Karyopharm, (iii) documentation
perfecting the patent license provisions of this Agreement, (iv) GLP documents;
and (v) company information of Karyopharm or its Related Party; provided,
however, that the foregoing shall reflect Karyopharm’s work conducted prior to
the Effective Date and none of the foregoing shall require Karyopharm to perform
or conduct further research, laboratory, Manufacturing or other work solely for
the Antengene Territory, including any work to establish GLP or GMP compliance.

 

  - 18 -   

Confidential

    



--------------------------------------------------------------------------------

(b)    If Antengene believes it would be desirable to have additional work
performed by Karyopharm to assist in the transition of Development activities
from Karyopharm to Antengene or an on-site transfer, the Parties may jointly
develop a written scope of work to be performed by Karyopharm and Antengene,
including timelines, terms, costs, and resource requirements, to be mutually
agreed by both Parties. The JOC will review and provide comments on any such
scope of work before such scope of work is executed by both Parties.

2.7.3    Information Sharing. During the Term, subject to Section 7.1.3, and to
the extent permitted by applicable law, each Party shall provide the other Party
with all Know-How Controlled by such Party and/or use Commercially Reasonable
Efforts to provide the other Party with all Know-How Controlled by its Related
Party, that is generated during the Term of this Agreement, that has not
previously been provided hereunder and that is necessary or useful for the
Development or Commercialization of the Licensed Compounds or Licensed Products
in the Field in the other Party’s Territory, in each case promptly upon request
by the other Party. The Party providing such Party’s and/or its Related Party’s
Know-How shall provide the same in electronic form to the extent the same exists
in electronic form, and shall provide copies for all other materials comprising
such Know-How (including, for example, original patient report forms and other
original source data). Any Data provided by one Party to the other Party under
this Section 2.7.3 shall be provided in the original language in which such Data
was generated, provided that, with respect to Data relating to any Global
Clinical Study, if such original language is not English, then the Party
supplying such Data shall also provide English translations thereof. The Parties
will cooperate and reasonably agree upon formats and procedures to facilitate
the orderly and efficient exchange of such Know How. Notwithstanding the
foregoing, each Party understands that any information sharing set forth herein
shall comply with the applicable laws with respect to cross-border data flow in
the respective Territory.

2.7.4    Rights of Reference and Access to Data. Each Party shall have the right
to cross-reference the regulatory filings and Regulatory Approvals (and, to the
extent permissible by the Related Party, each Party’s Related Party’s regulatory
filings and Regulatory Approvals) related to the Licensed Products, and to
access such regulatory filings and such Regulatory Approvals and any Data
therein and use such Data in connection with the performance of its obligations
and exercise of its rights under this Agreement, including inclusion of such
Data in its own regulatory filings for a Licensed Product free of charge. Each
Party hereby will grant, and, subject to Section 7.1.3, will use Commercially
Reasonable Efforts to cause its Related Party to grant, to the other Party and
its Related Party a “Right of Reference,” as that term is defined in 21 C.F.R. §
314.3(b) in the United States, or an equivalent right of access/reference in any
other country or region, to any Data, including such Party’s or its Related
Party’s clinical dossiers, Controlled by such Party or such Related Party that
relates to the Licensed Product for use by the other Party to Develop and
Commercialize the Licensed Product in the Field pursuant to this Agreement. To
the extent permitted by applicable law, each Party shall provide a signed
statement to this effect, if requested by the other Party, in accordance with 21
C.F.R. § 314.50(g)(3) or the equivalent as required in any country or region or
otherwise provide appropriate

 

  - 19 -    Confidential     



--------------------------------------------------------------------------------

notification of such right of the other Party to the applicable Regulatory
Authority and, subject to Section 7.1.3 shall use Commercially Reasonable
Efforts to cause its Related Party to provide such signed statement. Each Party
will provide, and shall use Commercially Reasonable Efforts to cause its Related
Party to provide, cooperation to the other Party to effect the foregoing.

2.7.5    Investigator Sponsored Clinical Studies. Antengene shall have the right
to authorize the protocol for each Investigator Sponsored Clinical Study in the
Antengene Territory and support such Investigator Sponsored Clinical Study at
Antengene’s own discretion, provided, however, Antengene agrees to inform
Karyopharm of all such Investigator Sponsored Clinical Study(ies) in a timely
manner and each proposal shall be subject to review and comment by a Working
Group designated by the JOC. Karyopharm shall have the right to authorize the
protocol for each Investigator Sponsored Clinical Study in the Karyopharm
Territory and support such Clinical Study at Karyopharm’s own discretion,
provided, however, Karyopharm agrees to inform Antengene of all such
Investigator Sponsored Clinical Study(ies) in a timely manner and each proposal
shall be subject to review and comment by a Working Group designated by the JOC.
Neither Party shall authorize or support an Investigator Sponsored Clinical
Study in the other Party’s Territory without such other Party’s prior written
consent, which consent may be granted or withheld in the sole discretion of the
other Party.

 

3. REGULATORY MATTERS

3.1    Regulatory Filings and Interactions.

3.1.1    Responsibilities. Each Party will own the INDs, the NDAs and related
regulatory documents submitted to the applicable Regulatory Authorities for its
Development activities with respect to each Licensed Product in the Field, and
for Commercialization in its Territory with respect to each Licensed Product in
the Field. Each Party will (a) oversee, monitor and coordinate all regulatory
actions, communications and filings with, and submissions to, each Regulatory
Authority, (b) be responsible for interfacing, corresponding and meeting with
each Regulatory Authority and (c) be responsible for maintaining all regulatory
filings, in each case of (a)-(c) with respect to its Development activities with
respect to each Licensed Product in the Field, and with respect to
Commercialization of each Licensed Product in the Field in its Territory.

3.1.2    Communications and Cooperation. Karyopharm shall cooperate in good
faith with Antengene pertaining to Antengene’s Development activities and
regulatory affairs with respect to each Licensed Product in the Field in the
Antengene Territory at Antengene’s sole cost and expense. Antengene will, as to
each Licensed Product in the Field in the Antengene Territory, (a) notify
Karyopharm in writing of all material communications from a Regulatory Authority
within [**] after receipt thereof, including a brief description in English of
the principal issues raised, (b) provide Karyopharm with a summary translation
of such material communications in English as soon as reasonably possible, and
(c) provide the

 

  - 20 -   

Confidential

    



--------------------------------------------------------------------------------

complete copies of the original correspondence in its original language to
Karyopharm upon request. Antengene shall provide Karyopharm with reasonable
advance notice of all substantive meetings with the Regulatory Authorities in
the Antengene Territory pertaining to each Licensed Product in the Field, or
with as much advance notice as practicable under the circumstances, but not less
than [**]. Karyopharm may, at its own cost, attend such meetings with Regulatory
Authorities as an observer upon reasonable advance notice to Antengene, subject
to receipt of any required permissions of such Regulatory Authorities.
Karyopharm will, as to each Licensed Product in the Field in the Karyopharm
Territory, (a) notify Antengene in writing of all communications from a
Regulatory Authority that concern the safety or efficacy of a Licensed Compound
within [**] after receipt thereof, including a brief description in English of
the principal issues raised, (b) provide Antengene with a summary translation of
such material communications in English as soon as reasonably possible, and
(c) provide the complete copies of the original correspondence in its original
language to Antengene upon request. Karyopharm shall provide Antengene with
reasonable advance notice of all substantive meetings with the Regulatory
Authorities in the Karyopharm Territory pertaining to each Licensed Product in
the Field, or with as much advance notice as practicable under the
circumstances, but not less than [**]. For the purposes of this Section 3,
“material communications” includes but is not limited to all communications
related to or impacting the Development of the Licensed Compounds or Licensed
Products, study endpoints, study design, clinical trial subject numbers,
clinical study timelines, and safety or efficacy of a Licensed Compound.

3.1.3    Without limiting the obligations under Section 3.1.2, Antengene shall
provide to Karyopharm copies of the proposed labeling for the Licensed Product
in the local language to be filed in the Antengene Territory. Additionally, to
the extent permitted by applicable law, Antengene shall provide Karyopharm with
(a) a copy of the NDA in electronic format, provided that in cases where the NDA
was not filed electronically, Antengene will provide the electronic files used
to generate such submission, and copies of the final labeling for the Licensed
Product in the local language in all countries in the Antengene Territory in
which Antengene obtains Regulatory Approvals. Additionally, subjection to
Section 7.1.3, (a) Karyopharm shall and shall use Commercially Reasonable
Efforts to cause its Related Party, to provide Antengene with any reasonable
requested relevant sections of the NDA filed by Karyopharm and/or its Related
Party, in each case in electronic format, provided that in cases where the NDA
was not filed electronically, Karyopharm will and/or will use Commercially
Reasonable Efforts to cause its Related Party to provide the relevant electronic
files used to generate such submission, and (b) Karyopharm shall and/or shall
use Commercially Reasonable Efforts to cause its Related Party to provide
Antengene with copies of the final labeling for the Licensed Product in the
local language in all countries in the Karyopharm Territory in which Karyopharm
and/or its Related Party obtain(s) Regulatory Approvals.

3.1.4    Submissions. In addition, Antengene shall provide the JOC with written
notice of the fact of (a) the filing and submitting for Regulatory Approval
(including orphan drug applications and designations) regarding each Licensed

 

  - 21 -   

Confidential

    



--------------------------------------------------------------------------------

Product in the Field in the Antengene Territory within [**]; (b) whether
Regulatory Approval is obtained or denied regarding each Licensed Product in the
Field in the Antengene Territory in a timely manner; and (c) the submission of
any IND for each Licensed Product in the Field in the Antengene Territory as
soon as practicable after such event; provided, however, that in all
circumstances, Antengene shall inform the JOC of such event prior to public
disclosure of such event by Antengene except to the extent such public
disclosure is required by Law.

3.2    Costs of Regulatory Affairs. Each Party shall be responsible for all
costs incurred by or on behalf of it in connection with applying for Regulatory
Approval with respect to each Licensed Product in the Field in each country in
its own Territory and related regulatory affairs activities.

3.3    Pharmacovigilance. Prior to Antengene’s submission of an IND for its
first Clinical Study with respect to the Licensed Products, to the extent
permitted by applicable law, the Parties will negotiate and finalize a Safety
Data Exchange Agreement (the “SDEA”) to be agreed upon in writing, that will
define the pharmacovigilance responsibilities of the Parties and include safety
data exchange procedures governing the coordination of collection,
investigation, reporting, and exchange of information concerning any adverse
experiences, and any product quality and product complaints associated with
adverse experiences, related to the Licensed Products, sufficient to enable each
Party (and their respective Related Parties, if any) to comply with its legal
and regulatory obligations. The SDEA shall be modified in writing before
obtaining the Regulatory Approval for such Licensed Products in either
Territory, to enable each Party (and their respective Related Parties, if any)
to comply with its legal and regulatory obligations. The Parties shall use
Commercially Reasonable Efforts to amend the SDEA to add as parties any Related
Parties.

 

4. COMMERCIALIZATION OF THE LICENSED PRODUCTS

4.1    Responsibility, Cost and Diligence.

4.1.1    Antengene’s Commercialization Activities. Subject to the terms of this
Agreement, Antengene shall be solely responsible for all Commercialization
activities relating to the Licensed Products in the Field in the Antengene
Territory. Antengene shall be responsible for one hundred percent (100%) of all
costs relating to Commercialization activities that are conducted by or on
behalf of Antengene. With respect to each Licensed Compound, Antengene shall use
Commercially Reasonable Efforts to Commercialize the Licensed Products in the
Field in each country within the Antengene Territory (including obtaining all
required pricing and reimbursement approvals) as promptly as possible following
receipt by Antengene or its Related Parties of Regulatory Approval for such
Licensed Product in such country. Such Commercialization efforts may include
conducting Antengene post-registration studies in the Antengene Territory as may
be necessary to expand the potential market for Licensed Products in the
applicable Field, planning and implementation, distribution, booking of sales,
pricing and reimbursement, establishing and developing appropriate opinion
leaders, promoting Licensed Products with the Mainland China National Health
Insurance Bureau and managed care organizations and establishing Licensed
Products with formularies.

 

  - 22 -   

Confidential

    



--------------------------------------------------------------------------------

4.1.2    Karyopharm’s Commercialization Activities. Karyopharm shall be
responsible for, at its own cost and expense, all of its activities relating to
Commercialization of the Licensed Products in the Karyopharm Territory,
including planning and implementation, distribution, booking of sales, pricing
and reimbursement.

4.2    Reporting Obligations. Antengene shall provide Karyopharm with written
notice of each First Commercial Sale of a Licensed Product in a country in the
Antengene Territory within [**] after such event; provided, however, that in all
circumstances, Antengene shall inform Karyopharm of such event prior to public
disclosure of such event by Antengene. Antengene shall also provide such other
information, including its sales department structure, sales marketing structure
and medical affairs structure to the JOC as Antengene deems necessary or useful
for Karyopharm and shall keep Karyopharm and the JOC reasonably informed of
Antengene’s Commercialization activities with respect to Licensed Products.

4.3    Commercialization by Karyopharm. Karyopharm shall provide information
regarding its Commercialization activities, including its sales department
structure, sales marketing structure and medical affairs structure to the JOC as
Karyopharm deems necessary or useful for Antengene and shall keep Antengene and
the JOC reasonably informed of Karyopharm’s Commercialization activities with
respect to Licensed Products.

4.4    Sales and Distribution. Each Party and its Related Parties shall be
responsible for booking sales and shall warehouse and distribute Licensed
Products in the Field in its Territory. Moreover, each Party and its Related
Parties shall be solely responsible for handling all returns of Licensed Product
in the Field sold in its Territory, as well as all aspects of Licensed Product
order processing, invoicing and collection, distribution, inventory and
receivables of Licensed Products sold in its Territory.

4.5    Recalls, Market Withdrawals or Corrective Actions. In the event that any
Regulatory Authority issues or requests a recall or market withdrawal or takes a
similar action in connection with the Licensed Product in the Field in any part
of a Party’s Territory, or in the event either Party determines that an event,
incident or circumstance has occurred that may result in the need for such a
recall, market withdrawal or similar action in its own Territory, the Party
notified of such a recall, market withdrawal or similar action, or the Party
that desires such a recall, market withdrawal or similar action, shall within
[**] advise the other Party thereof by telephone, facsimile or e-mail, followed
immediately by a notice in accordance with Section 14.10. Each Party, in
consultation with the other Party but in its own discretion, shall decide
whether to conduct such a recall, market withdrawal or similar action in its own
Territory and the manner in which any such a recall, market withdrawal or
similar action shall be conducted (except in the case of a government mandated
recall, market withdrawal or similar action when such Party may act without such
advance notice but shall notify the other Party as soon as possible). Subject to
the terms and conditions of the Supply Agreement, each Party shall bear the
expense of any such a recall, market withdrawal or similar action in its own
Territory. Each Party will make available all of its pertinent records that may
be reasonably requested by the other Party in order to effect such a recall,
market withdrawal or similar action in the other Party’s Territory.

 

  - 23 -   

Confidential

    



--------------------------------------------------------------------------------

4.6    Ex-Territory Sales; Export Monitoring.

4.6.1    Ex-Territory Sales. Subject to applicable Law, neither Party shall
engage in any advertising or promotional activities relating to any Licensed
Product in the Field directed primarily to customers or other buyers or users of
such Licensed Product in the Field located outside its Territory or accept
orders for such Licensed Product in the Field from, or sell such Licensed
Product in the Field into, such other Party’s Territory for its own account, and
if a Party receives any order for such Licensed Products in the Field in the
other Party’s Territory, it shall refer such orders to the other Party.

4.6.2    Export Monitoring. Each Party and its Related Parties will use
Commercially Reasonable Efforts at its own cost to monitor and prevent exports
of each Licensed Product from its own Territory for Commercialization in the
other Party’s Territory, or commercial use in the Antengene Territory outside
the Field of a Licensed Product sold by Antengene or its Related Parties, using
methods commonly used in the industry for such purpose, and shall promptly
inform the other Party of any such exports of any Licensed Product from its
Territory of which it becomes aware, and the actions taken to prevent such
exports, to the extent permitted by applicable Law. Each Party shall, at the
other Party’s cost, take reasonable actions requested in writing by the other
Party that are consistent with applicable Law to prevent exports of the Licensed
Products from its Territory for Commercialization in the other Party’s Territory
or the use of Licensed Product, to the extent permitted by applicable Law.

4.7    Promotional Materials.

4.7.1    Promotional Materials. Antengene shall develop and use promotional
materials (written, printed, video or graphic advertising, promotional,
educational and communication materials) in a manner which is consistent with
any established branding of a Licensed Product to ensure global standardization
to the extent permissible by applicable law.

4.7.2    Antengene Promotional Materials. Antengene shall, and shall use
Commercially Reasonable Efforts to cause its Related Parties to, provide
Karyopharm with copies of promotional materials (written, printed, video or
graphic advertising, promotional, educational and communication materials)
developed and used in the Antengene Territory by Antengene or its Related
Parties in Commercializing the Licensed Product for Karyopharm’s review and
approval (such approval not to be unreasonably withheld, delayed or conditioned)
and to support Karyopharm’s Commercialization activities for the Licensed
Product in the Karyopharm Territory, including materials relating to marketing
strategies for the Licensed Product in the Antengene Territory pursued by
Antengene or its Related Parties, where reasonably requested by Karyopharm.
Karyopharm may use information contained in such promotional materials, free of
charge, for preparation of

 

  - 24 -    Confidential     



--------------------------------------------------------------------------------

promotional materials relating to the Licensed Product for use by Karyopharm or
its Related Parties in connection with Commercialization of the Licensed Product
in the Karyopharm Territory and for no other purpose, unless the Parties agree
otherwise in writing.

4.7.3    Karyopharm Promotional Materials. Karyopharm shall provide Antengene
with copies of promotional materials (written, printed, video or graphic
advertising, promotional, educational and communication materials) developed and
used by Karyopharm Commercializing the Licensed Product to support Antengene’s
Commercialization activities for the Licensed Product in the Antengene
Territory, including materials relating to marketing strategies for the Licensed
Product in the Karyopharm Territory pursued by Karyopharm where reasonably
requested by Antengene. Antengene may use information contained in such
promotional materials, free of charge, for preparation of promotional materials
relating to the Licensed Product for use by Antengene or its Related Parties in
connection with Commercialization of the Licensed Product in the Antengene
Territory and for no other purpose, unless the Parties agree otherwise in
writing.

 

5. GOVERNANCE.

5.1    Joint Operating Committee. Within [**] after the Effective Date,
Karyopharm and Antengene shall designate their representatives to the joint
operating committee (the “Joint Operating Committee” or “JOC”) to oversee and
monitor Development, Manufacturing, use and Commercialization activities under
this Agreement with respect to the Licensed Compounds and the Licensed Products
in the Field. The Parties anticipate that the JOC will not be involved in
day-to-day implementation of such activities under this Agreement.

5.1.1    Composition of the Joint Operating Committee. The JOC shall be
comprised of an equal number of representatives of each Party, which number
shall be three (3) representatives of each Party. The JOC representatives shall
be senior-level employees of the appointing Party having appropriate experience,
expertise and decision-making authority. All JOC representatives shall have
appropriate expertise and ongoing familiarity with the Licensed Products in the
Field and this Agreement. Either Party may replace its respective JOC
representatives at any time with prior written notice to the other Party;
provided that the criteria for composition of the JOC set forth in the preceding
sentence shall continue to be satisfied following any such replacement of a
Party’s representative on JOC. An alternate member designated by a Party may
serve temporarily in the absence of a member of the JOC for such Party. Each
Party may invite its employees involved in Development, Manufacturing, use or
Commercialization of the Licensed Product for JOC meetings with the prior notice
to the other Party. All representatives on the JOC, and all other attendees at a
JOC meeting, shall be subject to confidentiality obligations, whether in a
written agreement or by operation of law, no less stringent than the
requirements of Section 9.1.

 

  - 25 -   

Confidential

    



--------------------------------------------------------------------------------

5.1.2    JOC Responsibilities. The JOC shall have the following
responsibilities:

(a)    review and approve each Antengene Development Plan, and all amendments
and updates to such Antengene Development Plan;

(b)    as part of its review and discussion of an Antengene Development Plan,
take into account the comments or views of Karyopharm or any of Karyopharm’s
Related Parties outside of the Antengene Territory as Karyopharm may present to
the JOC;

(c)    review progress reports provided by Antengene with respect to its
Development activities;

(d)    monitor and provide Antengene with feedback regarding the conduct of
Development activities by or on behalf of Antengene;

(e)    coordinate Development activities conducted by Antengene and its Related
Parties with the activities conducted by Karyopharm and its Related Parties in
their respective Territories, including regulatory and pharmacovigilance
requirements and matters;

(f)    review and discuss each Party’s and/or its Related Party’s long term
Development strategy in the respective Territory in a timely manner;

(g)    oversee the manufacturing and supply relationship between the Parties
with respect to Manufacture of Licensed Compounds and Licensed Products in case
Licensed Compounds and Licensed Products are supplied by the Karyopharm to
Antengene for the Antengene Territory and oversee the Manufacture of Licensed
Compounds and Licensed Products by Antengene and/or its Related Parties;

(h)    review and provide comments with respect to the commercialization plan
and marketing strategy of Antengene in the Antengene Territory and any material
updates or amendments thereto;

(i)    review and discuss the candidates for Back-Up Compound among its
candidates provided by Karyopharm in accordance with Section 2.6.2;

(j)    providing a forum for the Parties to discuss Commercialization of
Licensed Products in the Field worldwide, including coordination regarding
Licensed Product positioning and messaging, key opinion leader relationship
management, medical affairs, and marketing and selling materials; and

(k)    performing such other activities as the Parties shall determine to be the
responsibility of the JOC.

5.2    Meetings.

5.2.1    The JOC shall meet no less frequently than [**] until the [**] and [**]
during the Term. In addition to the regular meetings, either Party may request
an ad-hoc meeting of the JOC to discuss any specific issues from time to time.
In the event that an urgent issue or matter that requires prompt action by the
JOC arises, each Party may call an emergency meeting of the JOC to attempt to
resolve

 

  - 26 -   

Confidential

    



--------------------------------------------------------------------------------

such issue or matter. Such meeting (or other means of communication) shall take
place by teleconference or videoconference (unless otherwise mutually agreed by
the Parties) as promptly as possible.

5.2.2    The location for the in-person meetings of the JOC shall, respectively,
alternate between Karyopharm’s headquarters and Antengene’s headquarters (or
such other locations as are mutually agreed by the Parties). Alternatively, the
JOC may meet by means of teleconference, videoconference or other similar
communications equipment.

5.2.3    All proceedings for the JOC shall take place in English. Each Party
shall bear its own expenses relating to participation at such meetings by its
representatives.

5.3    Decision-Making.

5.3.1    Subject to 5.3.2, any decisions of the JOC shall be made by unanimous
vote. With respect to decisions of the JOC, each Party shall have one (1) vote,
exercised through its representatives on the JOC on behalf of such Party. For
each meeting of the JOC, a quorum exists so long as there is at least one
(1) representative of each Party present at the meeting. Action on any matter
may be taken at a meeting, by teleconference, videoconference or by written
consent. The JOC shall attempt to resolve any and all disputes before it for
decision by consensus.

5.3.2    If the JOC is unable to reach unanimous agreement after working in good
faith to reach a consensus and taking into account all reasonable medical,
scientific, and clinical considerations and considering each Party’s comments or
requests on such matters that would adversely impact the safety, commercial
value or reputation of the Licensed Products, with respect to a dispute relating
to a JOC responsibility described in Section 5.1.2 for a period in excess of
[**], then the dispute shall be reviewed by a Working Group (as defined below)
designated by the JOC, which shall within [**] submit to the JOC a written
analysis of the dispute and recommendations for resolving the dispute. If the
Working Group fails to timely submit such analysis and recommendations or if the
JOC is unable to reach unanimous agreement with respect to such dispute for a
period in excess of [**] following the receipt of such analysis and
recommendation, then, such dispute shall be subject to this Section 5.3.2:

(a)    Subject to Section 5.3.3, Antengene shall have the deciding vote with
respect to any aspects of such matter relating to the Antengene Territory,
including the Antengene Development Plan; provided that, any and all deciding
votes shall be in good faith, and after good faith consideration of Karyopharm’s
comments or requests on such matters that would adversely impact the safety,
commercial value or reputation of the Licensed Products, and with due regard for
the impact of such deciding vote on Development and Commercialization of the
Licensed Products in the Karyopharm Territory and consistency in all material
respects with the terms of this Agreement and such decisions do not adversely
impact the global product opportunity for the Licensed Product;.

 

  - 27 -   

Confidential

    



--------------------------------------------------------------------------------

(b)    Karyopharm shall have the decision making authority with respect to any
aspects of such matter relating to the Karyopharm Territory, as well as any
amendment to a Global Clinical Development Plan.

5.3.3    Neither Party shall have the deciding vote on, and the JOC shall not
have decision-making authority regarding, any of the following matters, which
shall be mutually agreed to by the Parties:

(a)    any matter that would materially adversely impact the safety, commercial
value or reputation of a Licensed Product in the Antengene Territory;

(b)    the imposition of any requirements on the other Party to undertake
obligations beyond those for which it is responsible, or to forgo any of its
rights, under this Agreement;

(c)    the imposition of any requirements that the other Party take or decline
to take any action that would result in a violation of any Law or any agreement
with any Third Party or the infringement of intellectual property rights of any
Third Party;

(d)    any matters that would excuse such Party from any of its obligations
under this Agreement; or

(e)    modifying the terms of this Agreement or taking any action to expand or
narrow the responsibilities of the JOC.

5.3.4    Notwithstanding anything to the contrary set forth herein,

(a)    the decision-making Party shall make its decision in good faith, subject
to the terms and conditions of this Agreement;

(b)    in no event may the decision-making Party unilaterally determine that it
has fulfilled any obligations hereunder or that the non-deciding Party has
breached any obligations hereunder; and

(c)    Antengene may not make a decision that would cause Karyopharm to be in
breach of a provision of a Karyopharm Third Party Agreement.

5.4    Working Groups. Upon mutual agreement, the Parties may establish other
committees or working groups (each, a “Working Group”) as they deem appropriate.
These Working Groups shall report to the JOC depending on the subject matter of
such Working Group’s oversight. A Working Group may be established on an ad hoc
basis for purposes of a specific project. In no event shall the authority of a
Working Group exceed that of the JOC. The Parties agree to the establishment of
a joint intellectual property working group (the “IP Working Group”) after the
Effective Date. The IP Working Group shall (a) review and discuss intellectual
property matters relating to a Licensed Compound or Licensed Product in the
Field, and (b) in the case of Joint IP, determining which Party shall be the
Joint IP Prosecuting Party for such Joint IP.

 

  - 28 -    Confidential     



--------------------------------------------------------------------------------

5.5    Liaisons. Within [**] following the Effective Date, each Party shall
appoint a representative (“Liaison”) to facilitate communications between the
Parties (including, coordinating the exchange of Data and Know-How of each Party
as required under this Agreement) and to act as a liaison between the Parties
with respect to such other matters as the Parties may mutually agree in order to
maximize the efficiency of the collaboration. Each Party may replace its Liaison
with an alternative representative at any time with prior written notice to the
other Party. Each Party’s Liaisons shall be entitled to attend all JOC meetings.
Each Liaison may bring any matter to the attention of the JOC where such Liaison
reasonably believes that such matter requires attention of the JOC. Each Liaison
shall be responsible with creating and maintaining a collaborative work
environment within the JOC. The Liason shall assist with (a) scheduling meetings
in accordance with Section 5.2.1, but more frequently if a Party request in
accordance with Section 5.2.1 or the JOC determines it necessary; (b) setting
agendas for meetings with solicited input from other members; (c) coordinating
the delivery of draft minutes to the JOC for review and final approval; and
(d) conducting meetings, including ensuring that objectives for each meeting are
set and achieved.

5.6    Authority. The JOC will have only the powers assigned expressly to it in
this Article 5, and will not have any power to amend or modify the terms of this
Agreement or waive compliance with this Agreement. In furtherance thereof, each
Party will retain the rights, powers and discretion granted to it under this
Agreement and no such rights, powers or discretion will be delegated to or
vested in the JOC unless such delegation or vesting of rights is expressly
provided for in this Agreement or the Parties expressly so agree in writing.

 

6. MANUFACTURE AND SUPPLY

6.1    Clinical Supply.

6.1.1    Clinical Supply. Karyopharm shall use Commercially Reasonable Efforts
to Manufacture and supply all quantities of the Licensed Compounds and/or
Licensed Products for use by Antengene in the Development of Licensed Products
in the Antengene Territory, including to obtain Regulatory Approval in the
Antengene Territory. Antengene’s purchase price for the Licensed Compounds and
Licensed Products shall be [**].

6.1.2    Clinical Supply Agreement. The Manufacturing and supply by Karyopharm
of the Licensed Compounds and Licensed Products for Development purposes shall
be governed by a mutually acceptable clinical supply agreement (the “Clinical
Supply Agreement”) and a mutually acceptable clinical quality agreement (the
“Clinical Quality Agreement”) which shall include the terms and conditions as
are reasonable and customary for an agreement governing the Manufacturing and
supply of compounds and products similar to the Licensed Compounds and the
Licensed Products for clinical supply purposes. The Clinical Supply Agreement
and Clinical Quality Agreement shall be finalized within [**] period after the
Effective Date. In no event shall Karyopharm be obligated to supply quantities
of Licensed Compounds and/or Licensed Products in excess of amounts reasonably
necessary to satisfy Antengene’s and its Related Party’s Development
requirements in the Field in the Antengene Territory.

 

  - 29 -    Confidential     



--------------------------------------------------------------------------------

6.2    Commercial Supply.

6.2.1    Commercial Supply. With respect to supply of each of the Licensed
Products for Commercialization, in the case Antengene does not elect to
Manufacture the Licensed Compounds and/or Licensed Products by itself, Antengene
may purchase all of its requirements for the Licensed Compounds and/or Licensed
Products for the Antengene Territory from Karyopharm. In the case Antengene
elects to Manufacture the Licensed Compounds and/or Licensed Products by itself,
Antengene may Manufacture the Licensed Compounds and/or Licensed Products for
Development and Commercialization purposes. Antengene’s purchase price for the
Licensed Compounds and Licensed Products shall be [**].

6.2.2    Commercial Supply Agreement. If Antengene desires to have Karyopharm to
supply and Manufacture the Licensed Compounds and/or Licensed Products for the
Antengene Territory for Commercialization purposes, such Manufacture and supply
by Karyopharm shall be covered by a mutually acceptable commercial supply
agreement (the “Commercial Supply Agreement”) which shall include the terms and
conditions as are reasonable and customary for an agreement governing the
Manufacturing and supply of compounds and/or products similar to the Licensed
Compounds and/or the Licensed Products for Commercialization purposes.

6.2.3    6.2.3 Antengene’s Right to Manufacture. If Antengene elects to
Manufacture Selinexor by itself in the Field for the Antengene Territory for
Development and Commercialization purposes then Antengene may elect to do no
earlier than [**] after the Effective Date and provided that Karyopharm has
provided notice to Antengene that the relevant processes and/or methods for such
Manufacture (both API and drug product) have been finalized and validated. Once
Karyopharm has finalized and validated the applicable manufacturing processes
(both API and drug product) for each of Verdinexor, Eltanexor and, KPT-9274,
Karyopharm shall promptly notify Antengene and, at any time thereafter,
Antengene may elect to Manufacture such Licensed Compound and/or Licensed
Product for Development and Commercialization purposes in the Field in the
Antengene Territory. Upon Antengene’s decision to take over the Manufacture of a
Licensed Compound and/or Licensed Product, then within [**] after receipt of
such request, Karyopharm shall, in accordance with this Section 6.2.3 and to the
extent permitted by Law, transfer to Antengene, an Affiliate of Antengene, or a
Third Party manufacturer approved by Karyopharm (such approval not to be
unreasonably withheld, delayed or conditioned), the Karyopharm Know-How
reasonably necessary or useful to enable Manufacture of the applicable Licensed
Compounds and/or Licensed Products for Development and Commercialization for the
Antengene Territory in the Field and not previously transferred to Antengene,
such Affiliate of Antengene or any such Third Party manufacturer (“Karyopharm
Manufacturing Know-How”). Such Know-How transfer by Karyopharm shall be
conducted using Commercially Reasonable Efforts and shall include copies or
samples of relevant documentation, materials, analytical assays for the Licensed
Compounds and/or the Licensed Products and other embodiments of such Karyopharm
Know-How. Upon such Know-How transfer, Karyopharm shall also make available its
qualified technical personnel on a reasonable basis to consult

 

  - 30 -    Confidential     



--------------------------------------------------------------------------------

with Antengene, such Affiliate of Antengene or such Third Party manufacturer
with respect to such Karyopharm Know-How. The details of how such Know-How
transfer, including a specific list of Karyopharm Know-How to be transferred by
Karyopharm, shall be set forth in a written technology transfer plan (the
“Manufacturing Technology Transfer Plan”) executed by the Parties for the
purpose of ensuring the complete and timely transfer of such Karyopharm Know-How
and the protection of Karyopharm’s rights in such Karyopharm Know-How. The
Manufacturing Technology Transfer Plan shall take into consideration, among
other things, the Development and Commercialization activities in the Antengene
Territory, and the other responsibilities for key employees of Karyopharm.
Antengene shall pay the amounts set forth in the Manufacturing Technology
Transfer Plan for the work and transfer performed by Karyopharm and shall
reimburse Karyopharm for its out-of-pocket costs incurred in the course of such
transfer pursuant to this Section 6.2.3. Karyopharm shall have no obligation to
transfer any Karyopharm Manufacturing Know-How to Antengene until the full
execution of the Manufacturing Technology Transfer Plan by both Parties. For
clarity, during the transfer of such Karyopharm Know-How, Karyopharm shall
continue to Manufacture and supply the Licensed Compounds and the Licensed
Product to Antengene in accordance with Clinical Supply Agreement or Commercial
Supply Agreement. Antengene shall not request to initiate a Manufacturing
Technology Transfer Plan for more than one Licensed Compound and/or Licensed
Product at a time unless otherwise agreed to by Karyopharm.

6.3    Related Substance Supply. Subject to the terms of the applicable Supply
Agreement, Antengene shall have the right to purchase from Karyopharm, and
Karyopharm shall supply to Antengene, related substance of the Licensed
Compounds (e.g., reference standard, internal standard and impurities) necessary
for Antengene to conduct non-clinical studies, preclinical studies or Clinical
Studies, including, but not limited to analytical test method development and/or
validation, for regulatory submissions or Commercialization in the Antengene
Territory, at [**].

 

7. LICENSES

7.1    License Grants.

7.1.1    License Grants to Antengene. Subject to the terms and conditions of
this Agreement, Karyopharm hereby grants Antengene (a) an exclusive (even as to
Karyopharm and its Affiliates), royalty-bearing, transferable, sublicenseable
(including through multiple tiers) (in accordance with Section 7.2) license
under the Karyopharm Technology to Develop, use and Commercialize the Licensed
Compounds and the Licensed Products in the Field in the Antengene Territory; and
(b) subject to election by Antengene and the full execution by the Parties of
the Manufacturing Technology Transfer Plan, a non-exclusive, royalty-free,
non-transferable (except as provided in Section 14.1), sublicenseable (including
through multiple tiers) (in accordance with Section 7.2) license under the
Karyopharm Technology to Manufacture or have Manufactured Licensed Compounds and
Licensed Products in or outside of the Antengene Territory solely for
Development and Commercialization in the Field in the Antengene Territory.

 

  - 31 -    Confidential     



--------------------------------------------------------------------------------

7.1.2    License Grants to Karyopharm. Antengene hereby grants Karyopharm a
non-transferable (except as provided in Section 14.1), sublicenseable (including
through multiple tiers) (subject to Section 7.2), non-exclusive, royalty-free
license under Antengene Technology to Develop, Manufacture, have Manufactured,
use and Commercialize Licensed Compounds and Licensed Products in the Field in
the Karyopharm Territory.

7.1.3    License Grants to Karyopharm’s Related Party. Karyopharm shall not
grant to its Affiliate or any Third Party a license under Karyopharm Technology,
which license would materially conflict with Section 7.1.1 (License Grant to
Antengene). Parties agree that the breach of this provision by Karyopharm shall
constitute a “material breach” of this Agreement by Karyopharm.

Karyopharm hereby acknowledges that Antengene’s rights and status as the
exclusive licensee under Karyopharm Technology for the Licensed Products in the
Field in the Antengene Territory set forth in each of Sections 2.7.1 (Scientific
Records), 2.7.3 (Information Sharing), 2.7.4 (Rights of Reference and Access to
Data), 3.1.3 and 4.7.3 (Karyopharm Promotional Materials) (collectively, the
“Collaboration Provisions”) constitutes essential benefit to enter into this
Agreement, provided, however, that, such acknowledgement shall not be made
without prejudice to any other benefit conferred to Antengene under this
Agreement.

Karyopharm shall be responsible for the compliance of its Third Party Licensees
with the requirements of Karyopharm’s Related Parties in Collaboration
Provisions. Karyopharm shall notify Antengene in writing whether a Third Party
Licensee has agreed to the terms of the Collaboration Provisions promptly after
execution of the applicable agreement. If a Third Party Licensee does not agree
to any or all of the Collaboration Provisions then Karyopharm shall not grant to
such Third Party Licensee the applicable reciprocal rights which may include
access to Antengene’s Data or Antengene Technology or which may include (a) the
grant of any sublicense under Antengene Patent Rights and Antengene Know-How to
such Third Party Licensee or (b) the grant to such Third Party Licensee of
access to Data generated by Antengene and Antengene Technology or (c) a right of
reference with respect to Antengene’s regulatory filings and Antengene’s
Regulatory Approvals and Antengene’s promotional materials. For example, if a
Third Party Licensee does not agree to grant to Antengene the right to cross
reference its regulatory filings and Regulatory Approvals related to the
Licensed Products, then Karyopharm will not grant to the Third Party Licensee
the right to cross reference Antengene’s regulatory filings and Regulatory
Approvals related to the Licensed Products.

If a Third Party Licensee agrees to any or all of the Collaboration Provisions,
the applicable reciprocal rights concerning the Licensed Products to be made
available by such Third Party Licensee to Antengene through Karyopharm shall be
incorporated into Karyopharm Technology and shall be granted to Antengene under
the terms and conditions of this Agreement. Notwithstanding anything herein to
the contrary, to the extent that (a) the Party is required by the Regulatory
Authority to make available certain Know-How Controlled by Related Party of the
other Party (e.g. included, but not limited to, safety information or
investigator

 

  - 32 -    Confidential     



--------------------------------------------------------------------------------

brochure for Clinical Study conducted by such Related Party) in order to obtain
and maintain IND, NDA or Regulatory Approval of Licensed Product or (b) the
Party wishes to utilize the Data Controlled by Related Party of the other Party,
which is generated from Global Clinical Study, the other Party shall procure and
make available to the requesting Party such Know-How and Data, respectively,
free of charge.

7.2    Sublicensing Terms.

7.2.1    Antengene’s Right to Sublicense. Antengene may sublicense the rights
granted under Section 7.1 to its Related Party with the prior written approval
by Karyopharm (such approval not to be unreasonably withheld, delayed or
conditioned), provided that Antengene is not required to obtain such written
approval by Karyopharm in the cases that:

(a)    Antengene sublicenses its rights under the Karyopharm Technology to any
of its Affiliates;

(b)    Antengene uses competent and GCP compliant CROs, clinical trial sites or
any other Third Party to perform portions of the Development of a Licensed
Product to the extent consistent with its normal business practices and
Antengene Development Plan;

(c)    Antengene engages reputable and qualified Third Parties to assist with
Commercialization of the Licensed Products through co-promotion, and distributor
arrangements and may sublicense its rights granted under Section 7.1 to such
Third Parties to the extent that such arrangements are commercially reasonable
and co-promotion and distribution by such Third Parties is made under direction
by Antengene or strategy given by Antengene.

Antengene shall promptly provide to Karyopharm written notice of any such grant
by Antengene in accordance with this Section 7.2.1 except for above (a) through
(c) setting forth in reasonable detail the nature of such grant and the identity
of the Sublicensee. Any sublicense agreement shall contain confidentiality,
reporting, audit and access to data and information obligations comparable to
those set forth herein and require the express compliance of such Sublicensee to
the requirements set forth in Section 7.1.1(b). For clarity, Antengene may use a
Third Party manufacture to Manufacture Licensed Compound and/or Licensed Product
in the Field for the Development and Commercialization for the Antengene
Territory subject to Section 6.2.3 to the extent that (i) Karyopharm approves
such Third Party manufacturer, (ii) Licensed Compound and/or Licensed Product is
Manufactured under direction by Antengene and in the manufacturing method
approved by Antengene and (iii) the specification therefor is approved by
Antengene.

7.2.2    Karyopharm Right to Sublicense. Karyopharm may sublicense the rights
granted under Section 7.1 to its Related Party with the prior written notice to
Antengene, provided that Karyopharm is not required to make such notice to
Antengene in the cases that:

(a)    Karyopharm sublicenses its rights under the Antengene Technology to any
of its Affiliates;

 

  - 33 -    Confidential     



--------------------------------------------------------------------------------

(b)    Karyopharm uses competent and GCP compliant CROs, clinical trial sites or
any other Third Party to perform portions of the Development of a Licensed
Product to the extent consistent with its normal business practices;

(c)    Karyopharm uses Third Party manufacturer to Manufacture Licensed Compound
and/or Licensed Product; or

(d)    Karyopharm engages reasonably qualified Third Parties to assist with
Commercialization of the Licensed Products through co-promotion, co-marketing
and distributor arrangements and may sublicense its rights granted under
Section 7.1 to such Third Parties to the extent such arrangements are
commercially reasonable.

Karyopharm shall promptly provide to Antengene written notice of any such grant
by Karyopharm in accordance with this Section 7.2.2 except for above (a) through
(d) setting forth in reasonable detail the nature of such grant and the identity
of the sublicensee. Any sublicense agreement shall contain confidentiality,
reporting, audit and access to data and information obligations comparable to
those set forth herein.

7.2.3    Sublicense Requirements. Each sublicense granted by a Party pursuant to
Section 7.2 (a “Sublicense”) to a Third Party shall be in writing and shall be
consistent with the relevant restrictions and limitations set forth in this
Agreement. No Sublicense shall diminish, reduce or eliminate any obligation of
either Party under this Agreement. Each Party shall remain responsible for its
obligations under this Agreement and shall be responsible for the performance of
any of its Sublicensees or sublicensees in accordance with applicable terms and
conditions of this Agreement.

7.3    No Other Rights. Except as otherwise expressly provided in this Agreement
or in accordance with applicable law, under no circumstances shall a Party, as a
result of this Agreement, obtain any ownership interest, license right or other
right in any Know-How, Patent Rights or other intellectual property rights of
the other Party, including items owned, controlled or developed by the other
Party, or provided by the other Party to the receiving Party at any time
pursuant to this Agreement. For clarity, except for Antengene’s license and
rights under Section 7.1.1 relating to Manufacturing of the Licensed Compound
and the Licensed Product and other related provisions, (a) in no event will the
licenses or rights granted to Antengene under this Agreement with respect to the
Licensed Compounds and the Licensed Products extend outside the respective Field
and the applicable Antengene Territory; (b) Antengene’s rights with respect to
the Licensed Compounds and Licensed Products, and Antengene’s rights with
respect to any regulatory documents and any interactions with Regulatory
Authorities with respect to the Licensed Compounds and Licensed Products, shall
be limited to the extent necessarily required under this Agreement and shall not
extend outside the Field and the Antengene Territory; and (c) Antengene shall
not, directly or indirectly, use, exploit or exercise any rights under any
Karyopharm Technology, or otherwise conduct any Development, use, or
Commercialization activities with respect to any Licensed Compound or Licensed
Product, outside the respective

 

  - 34 -    Confidential     



--------------------------------------------------------------------------------

Field or outside the applicable Antengene Territory except as may otherwise be
agreed by the Parties. In addition, for clarity, (a) in no event will the
licenses or rights granted to Karyopharm under this Agreement with respect to
the Licensed Compounds and the Licensed Products extend outside the Field and
the Karyopharm Territory; (b) Karyopharm’s rights under the Antengene Technology
with respect to the Licensed Compounds and Licensed Products, and Karyopharm’s
rights with respect to any regulatory documents and any interactions with
Regulatory Authorities with respect to the Licensed Compounds and Licensed
Products, shall not extend outside the Karyopharm Territory; and (c) Karyopharm
shall not, directly or indirectly use, exploit or exercise any rights under any
Antengene Technology except as provided in this Agreement or as otherwise may be
agreed by the Parties.

7.4    Prior to making a licensing proposal relating to any pharmaceutical
product that inhibits any of XPO1, MAMPT and PAK4 (“New Product”) to any Third
Party in the Mainland China and Macau, Karyopharm shall provide Antengene a
report to evaluate the New Product (collectively, “New Product Proposal”).
Antengene shall provide Karyopharm a written notice indicating whether Antengene
would like to develop such New Product within [**] after receiving the New
Product Proposal (the “Evaluation Period”). Karyopharm shall not engage in
developing or commercializing the New Product within the Territory (including
but not limited to negotiation with any Third Party regarding the New Product)
unless Antengene fails to accept the New Product Proposal within the Evaluation
Period.

 

8. CERTAIN FINANCIAL TERMS

8.1    Upfront Fee. In consideration for the rights, licenses and options
granted by Karyopharm to Antengene under this Agreement, Antengene shall pay
Karyopharm a non-refundable, non-creditable upfront payment of Twelve Million
(12 Million) US Dollars as soon as is practicable but in no event later than
[**] after the Effective Date and receipt of invoice by Antengene.

8.2    Development Milestone Payments.

8.2.1    Antengene or its Affiliate shall make the non-creditable milestone
payments to Karyopharm set forth below in this Section 8.2.1 (the “Development
Milestone Payment(s)”), each payable once, within [**] after the milestone is
met and receipt of invoice by Antengene for corresponding Development Milestone
Payment.

 

  - 35 -   

Confidential

    



--------------------------------------------------------------------------------

Development Milestone Event

   Development Milestone Payment (in USD) Development / Regulatory Milestones -
Selinexor    [**]    [**]   

 

[**]

  

 

[**]

   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
Development / Regulatory Milestones – Eltanexor    [**]    [**]   

 

[**]

  

 

[**]

   [**]    [**] Development / Regulatory Milestones – KPT-9274    [**]    [**]
  

 

[**]

  

 

[**]

   [**]    [**] Development / Regulatory Milestones – Verdinexor    [**]    [**]
  

 

[**]

  

 

[**]

   [**]    [**]

8.2.2    Each Development Milestone Payment by Antengene to Karyopharm hereunder
shall be payable only once, regardless of the number of times achieved with
respect to a Licensed Product.

8.2.3    Antengene shall provide Karyopharm with written notice of the
achievement by Antengene or any of its Related Parties of any Development
Milestone Event with respect to a Licensed Product set forth in Section 8.2.1
within [**] after the occurrence of such Development Milestone Event; provided,
however, that Antengene shall inform Karyopharm of such Development Milestone
Event prior to any public disclosure of such Development Milestone Event by
Antengene.

 

  - 36 -   

Confidential

    



--------------------------------------------------------------------------------

8.3    Sales Milestone Payments.

8.3.1    Antengene shall provide Karyopharm with written notice of the
achievement by Antengene or any of its Related Parties of any milestone event
with respect to a Licensed Product set forth in this Section 8.3.1 (the “Sales
Milestone Event”) within [**] after the occurrence of each Sales Milestone
Event. Antengene or its Affiliate shall make the non-refundable, non-creditable
payments to Karyopharm set forth below in this Section 8.3.1 (the “Sales
Milestone Payment(s)”) within [**] after the milestone is met and receipt of
invoice by Antengene:

 

Sales Milestone Event

  

Sales Milestone

Payment (in USD)

Sales Milestones (All 4 products combined)    (i) Upon the first achievement of
annual net sales of the Products in Antengene fiscal year exceeding USD [**] in
the Antengene Territory    [**]    (ii) Upon the first achievement of annual net
sales of the Products in Antengene fiscal year exceeding USD [**] in the
Antengene Territory    [**]    (iii) Upon the first achievement of annual net
sales of the Products in Antengene fiscal year exceeding USD [**] in the
Antengene Territory    [**]

8.3.2    Section 8.2.2 shall apply for the Sales Milestone Payment. If a Sales
Milestone Event described in a clause in Section 8.3.1 occurs before or
concurrently with another Sales Milestone Event described in a preceding clause
in Section 8.3.1, Antengene shall also pay the Sales Milestone Payment described
in such earlier clause when the Sales Milestone Payment described in such later
clause is paid, provided that, in the case that more than [**] Sales Milestone
Event is met in one Calendar Year, then [**] aggregated Sales Milestone
Payment(s) may be made [**] after the subsequent Sales Milestone Payment(s) is
met. By way of example, if, during an Antengene Fiscal Year, Annual Net Sales of
Licensed Products first exceed the thresholds set forth in Sections
8.3.1(i) (ii) and (iii), Antengene shall pay Karyopharm the aggregated Sales
Milestone Payments set forth in Sections 8.3.1(i) (ii) and (iii).

8.4    Royalties.

8.4.1    Royalties Payable on Licensed Products. Subject to Sections 8.4.2 and
8.4.3, during the Royalty Term, Antengene or its Affiliate shall pay to
Karyopharm a royalty Net Sales of a Licensed Product by Antengene and its
Related Parties of all Licensed Products in the Antengene Territory in
accordance with the table below in this Section 8.4.1 quarterly. For purpose of
this Agreement, the “Royalty Term” means the period which commences upon the
date of First

 

  - 37 -   

Confidential

    



--------------------------------------------------------------------------------

Commercial Sale and continues, on a country-by-country basis, until the later of
(a) the date of expiration of the Regulatory Exclusivity period applicable to
the Licensed Product in such country in the Antengene Territory; (b) the date of
expiration of all Karyopharm Patent Rights, whose Valid Claim Covers such
Licensed Product in such country, or (c) the tenth (10th) anniversary of the
First Commercial Sale of such Licensed Product in such country (for clarity,
which excludes the use of the same Licensed Compound(s) in any other
formulation, Indication or dosage form). Such Royalty Term shall be established
on Licensed Product-by-Licensed Product and country-by-country basis.

 

Royalty Rate - Selinexor   

Tiered: [**]% of Annual Net Sales of the Product in the Antengene Territory
(tiers in USD):

•   [**] – [**]: [**]%

•   >[**] – [**]: [**]%

•   >[**] – [**]: [**]%

•   >[**] – [**]: [**]%

•   >[**]: [**]%

Royalty Rate - Eltanexor   

Tiered: [**]% of Annual Net Sales of the Product in the Antengene Territory
(tiers in USD):

•   [**] – [**]: [**]%

•   >[**] – [**]: [**]%

•   >[**] – [**]: [**]%

•   >[**] – [**]: [**]%

•   >[**]: [**]%

Royalty Rate - KPT-9274   

Tiered: [**]% of Annual Net Sales of the Product in the Antengene Territory
(tiers in USD):

•   [**] – [**]: [**]%

•   >[**] – [**]: [**]%

•   >[**] – [**]: [**]%

•   >[**] – [**]: [**]%

•   >[**]: [**]%

Royalty Rate - Verdinexor   

Tiered: [**]% of Annual Net Sales of the Product in the Antengene Territory
(tiers in USD):

•   [**] – [**]: [**]%

•   >[**] – [**]: [**]%

•   >[**] – [**]: [**]%

•   >[**] – [**]: [**]%

•   >[**]: [**]%

 

  - 38 -   

Confidential

    



--------------------------------------------------------------------------------

8.4.2    Royalty Reduction by Entry of Generic Version and Expiration of Patent
Rights. If at any time during the Royalty Term, any Third Party (other than a
Sublicensee) makes all Generic Versions (defined below) of such Licensed Product
commercially available in such country in the Antengene Territory and the
Generic Version(s) constitute more than [**]% of the sales volume in the country
or, in Mainland China, all Karyopharm Patent Rights whose Valid Claim Covers
such Licensed Product in Mainland China expire, provided, however, that the
expiration of Karyopharm Patent Rights is not caused, directly or indirectly, by
any act or omission by or on behalf of Antengene or its Affiliates, then the
royalty rate applicable to Net Sales of such Licensed Product in such country
shall be reduced to [**] percent ([**]%). “Generic Version” means a product
that: (a) contains as an active pharmaceutical ingredient a chemical composition
that is assigned the same INN (international nonproprietary name) as is assigned
to active pharmaceutical ingredient contained in the corresponding Licensed
Product being marketed in the Antengene Territory; (b) obtained marketing
approval in a country in the Antengene Territory by means of an abridged
procedure that relies (i) in whole or in part on the safety and efficacy data
contained in the NDA for such Licensed Product submitted by Antengene in such
country, and (ii) on establishing bioequivalence to the Licensed Product; and
(c) has been granted marketing approval in the Antengene Territory and is
marketed by an entity other than Antengene, its Affiliates or its Sublicensees.

8.4.3    Limits on Deductions. In no event shall the cumulative effect of the
adjustments in Section 8.4.2 and 8.4.4 reduce the royalties payable to
Karyopharm pursuant to Section 8.4.1 in any Calendar Quarter to less than [**]
percent ([**]%) of the amounts that would otherwise have been payable, as
determined pursuant to Section 8.4.

8.4.4    Third Party Royalty Set-Off. If Antengene determines in its reasonable
discretion that Antengene is required to pay a royalty to a Third Party to
obtain rights under Patents owned or Controlled by such Third Party that are
necessary for Antengene’s exercise of its rights under the Karyopharm Technology
hereunder in the Territory (excluding the royalty under the Karyopharm Third
Party Agreements), then Antengene shall have the right to credit any
compensation (milestones and royalties) due to such Third Party thereunder with
respect to Licensed Products, against the royalties that are due from Antengene
to Karyopharm, provided that such credit shall be [**] percent ([**]%) of the
payment made by Antengene to such Third Party and in no Calendar Quarter shall
the royalties owed to Karyopharm be reduced by more than [**] percent ([**]%).

8.5    Reports; Payment of Royalty. During the Term, following the First
Commercial Sale of the Licensed Product in any country in the Antengene
Territory, Antengene shall furnish to Karyopharm (a) an estimate within [**]
after the end of each Calendar Quarter of the Net Sales of each Licensed Product
in each country of the Antengene Territory and the royalties payable under this
Agreement; and (b) a written report (each, a “Royalty Report”) within [**] after
the end of each Calendar Quarter showing, on a Licensed Product-by-Licensed
Product and country-by-

 

  - 39 -   

Confidential

    



--------------------------------------------------------------------------------

country basis, the Net Sales of each Licensed Product in each country of the
Antengene Territory and the royalties payable under this Agreement, along with
(i) gross sales of the Licensed Product in the Antengene Territory in the
relevant Calendar Quarter on a country-by-country basis, (ii) Net Sales in the
relevant Calendar Quarter on a country-by-country basis, (iii) all relevant
exchange rate conversions in accordance with Section 8.8.3, (iv) all deductions
in accordance with Section 8.4 and (v) the amount of any payment due from
Antengene to Karyopharm, calculated in accordance with this Article 8. Calendar
Quarterly payments of royalties from Antengene to Karyopharm shall be due on
[**] after the end of each Calendar Quarter and receipt of invoice by Antengene.
Antengene and its Related Parties involved in Commercializing Licensed Products
shall keep complete and accurate records in sufficient detail to enable the
royalties and other payments payable hereunder to be determined. In addition,
Antengene and its Related Parties shall comply with any applicable reporting
requirements under the Karyopharm Third Party Agreements.

8.6    Audits.

8.6.1    Antengene shall keep, and shall require its Related Parties to keep,
full, true and accurate books of account containing all particulars that may be
necessary for the purpose of calculating the amounts payable by Antengene under
this Agreement, including, as applicable, records of Development activities and
Net Sales, and the amount of Joint Patent Costs payable by Karyopharm with
respect to Joint Patent Rights pursuant to Section 12.4.3. Karyopharm shall
keep, and shall require its Related Parties to keep, full, true and accurate
books of account containing all particulars that may be necessary for the
purpose of calculating the amounts payable by Antengene under this Agreement,
including, as applicable, records of Manufacturing activities and Karyopharm’s
Cost of Manufacturing for the Licensed Compound and Licensed Product, and Joint
Patent Costs payable by Antengene with respect to Joint Patent Rights pursuant
to Section 12.4.3. Such books of accounts shall be kept at each Party’s
principal place of business for a period of at least [**] Calendar Years after
the date on which the relevant Development or Manufacturing activity or Net
Sales occurred or the relevant Joint Patent Costs were incurred. Either Party
(the “Auditing Party”) has the right, at its expense (except as set forth
below), to engage an independent, certified public accountant selected by such
Auditing Party and reasonably acceptable to the other Party (the “Auditor”) to
perform, on behalf of such Auditing Party, an audit of such books and records
that are deemed necessary by such Auditor to report on the correctness of any
report or payments made or to have been made under this Agreement.

8.6.2    The Auditing Party shall provide reasonable, but at least [**], prior
written notice to the other Party of any requested audit and shall conduct such
audit during regular business hours in such a manner as to not unnecessarily
interfere with the other Party’s normal business activities. Any audit shall be
limited to records for the [**] Calendar Years prior to audit notification. The
Auditing Party shall not perform an audit more frequently than [**] nor more
frequently than [**] with respect to records covering any specific period of
time, except if Karyopharm is required to do so pursuant to a Karyopharm Third
Party Agreement.

 

  - 40 -   

Confidential

    



--------------------------------------------------------------------------------

8.6.3    The Auditing Party shall use all such records of the other Party only
for the purpose of verifying payments due hereunder, and shall treat such
records as the other Party’s Confidential Information. The Auditor shall be
obligated to execute a reasonable confidentiality agreement with the other Party
prior to commencing any such audit. The Auditor shall only share the results of
the audit, not the underlying records, with the Auditing Party. Any final audit
report shall be shared by the Auditing Party with the other Party.

8.6.4    Notwithstanding Section 8.6.1, if the audit uncovers an underpayment in
any Calendar Quarter by a Party that exceeds [**] percent ([**]%) of the total
payment owed, then the reasonable out-of-pocket fees incurred by the Auditing
Party with respect to such audit shall be paid by the other Party. In the event
such audit leads to the discovery of a discrepancy to the Auditing Party’s
detriment that exceeds [**] percent ([**]%) of the total payment owed, the other
Party will pay any undisputed underpaid amount of the discrepancy, plus interest
on the underpayment at a rate per annum equal set forth in Section 8.9 within
[**] after receipt by the other Party of an invoice for corresponding payment
and taxation documents delivered from the Auditing Party, subject to the other
Party’s receipt of such final audit report from the Auditor. If the audit
uncovers an overpayment in any Calendar Quarter by a Party, the other Party has
right to credit such overpayment against the royalties that are due from the
other Party to the Auditing Party.

8.7    Karyopharm Third Party Agreement Payments. Karyopharm shall be solely
responsible for any royalties or other payments due under the Karyopharm Third
Party Agreements.

8.8    Exchange Rate. 

8.8.1    Payment Method. All payments to be made by Antengene under this
Agreement shall be made by bank wire transfer in immediately available funds to
bank account as may be designated by Karyopharm from time to time. The first
designated bank account of Karyopharm shall be as follows:

 

Account name:    [**] Account number:    [**] Bank name:    [**] Beneficiary
Address:    [**] Swift code:    [**] Routing/Transit for Wires:    [**]
Routing/Transit for ACH    [**]

 

  - 41 -   

Confidential

    



--------------------------------------------------------------------------------

8.8.2    Currency Conversion. All amounts specified in this Agreement are in US
Dollars. All payments hereunder shall be made in US Dollars. All payments and
payment related terms where US Dollar amount has yet to be determined, including
but not limited to Net Sales made in one or more currencies other than US
Dollars (“Third Country Currencies”) for the purposes of determining the royalty
payment to be made in US Dollars, and sales milestone thresholds, shall be
converted from the Third Country Currency into US Dollars based on the exchange
rate published by the People’s Bank of China as of the last day of the calendar
quarter applicable to the payment or payment related term, provided that no
deduction from any amount shall be made in respect of bank fees or charges.

8.8.3    Conversion of Net Sales. The amount of Net Sales made during any
Calendar Quarter shall be determined by converting the portion of such Net Sales
made in each Third-Country Currency into US Dollars, as defined in section 8.8.2
between the relevant Third-Country Currency, on the one hand, and US Dollars, on
the other hand. All currency conversions described in this Section 8.8.3 shall
be made in accordance with GAAP or IFRS, to the extent reasonable and
consistently applied.

8.9    Late Payments. Any amount owed by a Party to the other Party under this
Agreement that is not paid on or before the date such payment is due shall bear
interest at a rate per annum equal to [**] percent ([**]%) per month, calculated
based on the number of days such payments are paid after the date such payments
are due, compounded monthly and computed on the basis of a year of three hundred
sixty-five (365) days for the actual number of days’ payment is delinquent.

8.10    Payment Procedure and Blocked Payments. Upon the occurrence of each
payment event set forth in this Agreement and the due date for paying royalties,
Karyopharm shall provide an invoice to Antengene for the applicable portion of
the fees and a pro forma invoice for the upfront payment. The payment will be
payable within [**] upon Antengene’s receipt of the invoice. If, by reason of
Law in any jurisdiction in the Antengene Territory, it becomes impossible or
illegal for Antengene to transfer milestone payments, royalties or other
payments under this Agreement to Karyopharm, (a) Antengene shall promptly notify
Karyopharm; and (b) Antengene or its Affiliate shall pay Karyopharm the amounts
due from an account in another jurisdiction in the Antengene Territory;
provided, however, that if there is no jurisdiction in the Antengene Territory
from which it is legal for Antengene to transfer payments to Karyopharm,
Antengene shall deposit such payments in local currency in the relevant
jurisdiction to the credit of Karyopharm in a recognized banking institution
designated by Karyopharm or, if none is designated by Karyopharm within a period
of [**], in a recognized banking institution selected by Antengene and
identified in a written notice given to Karyopharm, and (ii) Karyopharm may
terminate this Agreement if Antengene is not permitted by Law to transfer
payments to Karyopharm for a period of [**].

8.11    Taxes. In the event that Antengene is required to withhold and pay any
tax to the Governmental Authorities in any country in the Antengene Territory
with respect to any payment to Karyopharm, the payment shall be appropriately
adjusted so that Karyopharm shall receive an additional payment (a “Gross-Up
Payment”) so that the amount of such payment shall equal the amount of the
payment which Karyopharm would otherwise be entitled to receive pursuant to this

 

  - 42 -   

Confidential

    



--------------------------------------------------------------------------------

Agreement except for the upfront payment for which Karyopharm agrees to accept a
payment reduced by [**] percent ([**]%) of the tax withholding which shall not
exceed [**] percent ([**]%) of the total upfront payment. Antengene and
Karyopharm shall cooperate to obtain the documentation necessary to claim a
reduction of or exemption for payment of any withholding tax that may be
available under an applicable tax treaty or under Applicable Laws and Guidelines
and Karyopharm shall use Commercially Reasonable Efforts to obtain a deduction,
credit or recovery for foreign taxes paid in China on its behalf by Antengene.
To the extent that Karyopharm receives such deduction, credit or recovery,
Karyopharm shall inform Antengene any such deduction, credit or recovery within
[**] of the date that it receives the deduction, credit or recovery and allow
Antengene to credit such deduction, credit or recovery against the royalties
that are due from the Antengene to Karyopharm.

8.12    If Karyopharm initiates clinical development of Verdinexor or licenses
any Third Party to Develop Verdinexor for the diagnosis, treatment and/or
prevention of cancer in humans in any territory, both Parties shall negotiate
mutually agreeable financial terms for the additional Field (for clarity, the
following maximum payment terms are for Verdinexor in cancer in humans and shall
be in addition to the financial terms for the granted Field under this Agreement
for Verdinexor as defined in Section 1.28). In no event, shall all payments from
Antengene to Karyopharm exceed: (a) USD [**] upon [**] in treating cancer;
(b) USD [**] upon [**] (c) USD [**] upon [**] in treating cancer; and
(d) additional [**]% of Annual Net Sales for Verdinexor.

 

9. CONFIDENTIALITY AND PUBLICATION

9.1    Nondisclosure Obligation.

9.1.1    Except with the prior written consent of the Disclosing Party or as
otherwise set forth herein, during the Term and for a period of [**] after any
termination or expiration of this Agreement, all Confidential Information of the
Disclosing Party (a) shall be maintained in confidence by the Receiving Party,
(b) shall not be disclosed by the Receiving Party to an Affiliate or Third
Party, and (c) shall not be used by the Receiving Party for any purpose except
to perform its obligations and to exploit its rights under this Agreement.

9.1.2    Notwithstanding the obligations of confidentiality and non-use set
forth above the Receiving Party may provide the Disclosing Party’s Confidential
Information, and disclose the existence and terms of this Agreement, as may be
reasonably required in order to perform its obligations and to exploit its
rights under this Agreement, and specifically (a) to its Related Parties, and
the Receiving Party’s and its Related Parties’ employees, directors, officers,
agents, consultants, advisors or other Third Parties who need to know the
Confidential Information of the Disclosing Party for the performance of its
obligations or to exercises its rights hereunder (or for such Persons to
determine their interest in performing such activities) in accordance with this
Agreement, in each case who are under an obligation of confidentiality with
respect to such Confidential Information that is no less stringent than the
terms of this Section 9.1, provided that, it being understood that,

 

  - 43 -   

Confidential

    



--------------------------------------------------------------------------------

notwithstanding any other provision of this Agreement, in the case of
disclosures made to clinical trial sites, investigators, CROs or other Third
Parties involved in the Development of the Licensed Compound or Licensed
Product, the duration for the obligation of confidentiality and non-use provided
in a Party’s agreement with such clinical trial sites, investigators, CROs or
other Third Parties may be less than the duration for the obligation of
confidentiality and non-use in this Agreement so long as such agreement
specifies a duration for the obligation of confidentiality and non-use at least
[**] from the expiration or termination date of such agreement with clinical
trial sites, investigators, CROs or other Third Parties; (b) to Governmental
Authorities or Regulatory Authorities in order to seek or obtain Patent Rights
or Regulatory Approvals in a manner not inconsistent with this Agreement or to
perform its obligations or exploit its rights under this Agreement; provided
that such Confidential Information shall be disclosed only to the extent
reasonably necessary to do so; (c) to the extent required by Governmental
Authority or Law; and (d) to its actual or bona fide prospective acquirers,
underwriters, investors, lenders or other financing sources, its actual or bona
fide prospective collaborators, licensors, licensees or strategic partners, and
to its consultants and advisors with respect to any actual or bona fide
prospective acquisition, sale, financing or collaboration of the Receiving
Party, in each case who are under an obligation of confidentiality with respect
to such information that is no less stringent than the terms of this
Section 9.1, provided that such Confidential Information is disclosed only to
the extent reasonably necessary to do so. In addition, Karyopharm may disclose
Antengene’s Confidential Information to the counterparty to any Karyopharm Third
Party Agreement, which is under an obligation of confidentiality with respect to
such Confidential Information that is no less stringent than the terms of this
Section 9.1, to comply with such Third Party Agreement, provided that such
Confidential Information is disclosed only to the extent reasonably necessary to
do so and Karyopharm shall be fully responsible for compliance with such an
obligation of confidentiality and non-use by such counterparty to any Karyopharm
Third Party Agreement. If the Receiving Party is required by Governmental
Authority or Law to disclose the Disclosing Party’s Confidential Information,
the Receiving Party shall, to the extent consistent with Law, promptly inform
the Disclosing Party of the required disclosure in order to provide the
Disclosing Party an opportunity to challenge or limit the disclosure
obligations. Confidential Information that is required to be disclosed by
Governmental Authority or Law shall remain otherwise subject to the
confidentiality and non-use provisions of this Section 9.1. If a Party concludes
that a copy of this Agreement shall be filed with the U.S. Securities and
Exchange Commission or similar regulatory agency in a country other than the
United States, then, to the extent consistent with Law, such Party will provide
the other Party with a copy of this Agreement showing any provisions hereof as
to which the Party proposes to request confidential treatment, will provide the
other Party with an opportunity to comment on any such proposed redactions and
to suggest additional redactions, and will take such Party’s reasonable and
timely comments into consideration before filing this Agreement.

 

  - 44 -   

Confidential

    



--------------------------------------------------------------------------------

9.2    Publication and Publicity.

9.2.1    Publication. Antengene and Karyopharm each acknowledge the other
Party’s interest in publishing certain key results of the activities conducted
under this Agreement. Antengene may publish or publicly disclose such results
with respect to a Clinical Study or Development activity that is part of
Antengene’s Development Plan in which Karyopharm is not participating, subject
to Karyopharm’s right to review as required in this Section 9.2.1. Karyopharm
may publish or publicly disclose results from any of its activities, subject to
Antengene’s right to review as required in this Section 9.2.1. Each Party also
recognizes the mutual interest in obtaining valid patent protection and in
protecting trade secret information. Consequently, except for disclosures
permitted pursuant to Section 9.1 and 9.2.2(a) through (c), in case Antengene
wishes to make a publication or public presentation that pertains to results
concerning Licensed Compound(s) or Licensed Product(s) which has not been
previously disclosed, Antengene shall deliver to the other Party a copy of the
proposed written publication or presentation at least [**] prior to submission
for publication or presentation. Except for disclosures permitted pursuant to
Section 9.1 and 9.2.2(a) through (c), in case that Karyopharm wishes to make
(i) a publication or public presentation that pertains to results concerning
Licensed Compound(s) or Licensed Product(s) in an internationally recognized
publication or conference or (ii) such publication or public presentation is one
that, Karyopharm reasonably judges, contains Confidential Information of
Antengene, Karyopharm shall deliver to Antengene a copy of the proposed written
publication or presentation at least [**] prior to submission for publication or
presentation. The reviewing Party shall have the right to (a) review and request
that the other Party remove all Confidential Information of the other Party and
to propose modifications to the publication or presentation for patent reasons,
trade secret reasons or business reasons, and the other Party will remove all
Confidential Information of the reviewing Party if requested by the reviewing
Party, and (b) to request a reasonable delay in publication or presentation in
order to protect patentable information. If the reviewing Party requests a
delay, the other Party shall delay submission or presentation for a period of
[**] (or such shorter period as may be mutually agreed by the Parties
considering the time constraints for submission to a particular conference or
journal) to enable the reviewing Party to file patent applications protecting
the reviewing Party’s rights in such information in accordance with Article 12
or may agree to remove the patentable information from the publication or
presentation in question. With respect to any proposed publications or
disclosures by investigators or academic or non-profit collaborators working
with a Party, such materials shall be subject to review and delay under this
Section 9.2 to the extent that such Party has the right and ability (after using
Commercially Reasonable Efforts to obtain such right and ability) to do so.

9.2.2    Publicity. Except as set forth in Section 9.1 above and
Section 9.2.2(a) through(c) below, the terms of this Agreement may not be
disclosed by either Party, and no Party shall use the name, trademark, trade
name or logo of the other Party or its employees in any publicity, news release
or disclosure relating to this Agreement, its subject matter or the activities
of the Parties hereunder without the prior express written permission of the
other Party, except as may be required by Law or expressly permitted by the
terms hereof.

 

  - 45 -   

Confidential

    



--------------------------------------------------------------------------------

(a)    Following the execution of this Agreement, the Parties shall issue a
joint press release of which content shall be mutually agreed between the
Parties. After such initial press release, except as provided in
Section 9.2.2(b), neither Party shall issue a press release or public statement
relating to this Agreement without the prior written approval of the other
Party, which approval shall not be unreasonably withheld, conditioned or
delayed, except that a Party may (i) once a press release or other public
statement has been made by a Party in accordance with this Agreement, make
subsequent public disclosure of any of the information contained in such press
release or other written statement, without the approval of the other Party, and
(ii) upon prior written notice, to the extent permitted under applicable Law, to
the other Party, issue a press release or public announcement as required, in
the reasonable judgment of such Party, by Law.

(b)    In addition, either Party may, upon prior written notice, to the extent
permitted under applicable Law, to the other Party, issue a press release or
make a public disclosure relating to such Party’s Development, use,
Manufacturing, having Manufactured or Commercialization activities with respect
to Licensed Products in the Field in accordance with this Agreement and
Karyopharm may issue a press release or make a public disclosure relating to the
Development, use, Manufacturing, having Manufactured or Commercialization
activities with respect to Licensed Products outside the Field, provided that
such press release or public disclosure does not disclose Confidential
Information of the other Party and Karyopharm provides such press release or
public disclosure to Antengene before it is made public. Should Antengene wish
to issue such press release or make such a public disclosure, Antengene shall
provide Karyopharm with such draft at least [**] prior to such press release or
public disclosure for other Party’s review. Karyopharm shall have the right to
propose modifications to such press release or public disclosure for patent
reasons or, trade secret reasons or business reasons, and Antengene will remove
all Confidential Information of Karyopharm if requested by Karyopharm. Antengene
shall have the right to review and provide comments on any Karyopharm press
release or public disclosure prior to such disclosure and Karyopharm shall use
Commercially Reasonable Efforts to review and consider such comments. Karyopharm
shall delete any Antengene Confidential Information as requested by Antengene.
Either Party may publicly announce or disclose without regard to the preceding
requirements of this Section 9.2.2(b) any information that was previously
publicly disclosed pursuant to this Section 9.2.2(b). Furthermore, either Party
may issue a full translation of a press release or public disclosure to be
issued by the other Party.

(c)    Each Party shall be entitled to include the name and picture of the other
Party within a list of collaborators with consent of the other Party. Once a
Party obtains such consent from the other Party, such Party may use the name and
picture of such other Party in a Party’s annual report, company brochure or
website and so on, and such Party may continue to use them in the same.

 

  - 46 -   

Confidential

    



--------------------------------------------------------------------------------

10. REPRESENTATIONS, WARRANTIES AND COVENANTS; DISCLAIMER

10.1    Mutual Representations and Warranties. Each Party represents and
warrants to the other Party that as of the Effective Date:

10.1.1    It is duly organized and validly existing under the Law of its
jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement, and to carry out the
provisions hereof;

10.1.2    It is duly authorized to execute and deliver this Agreement, and to
perform its obligations hereunder, and the individual(s) executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate action;

10.1.3    This Agreement is legally binding upon it and enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy, insolvency, moratorium and other similar Law affecting the
enforcement of creditors’ rights generally;

10.1.4    The execution, delivery and performance of this Agreement by it does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a party and by which it may be bound, or with its charter or
by-laws;

10.1.5    Neither the execution and delivery of this Agreement nor the
performance hereof by such Party requires such Party to obtain any permit,
authorization or consent from any Governmental Authority (except for any
intellectual property rights, INDs, Regulatory Approvals, pricing or
reimbursement approvals, Manufacturing-related approvals or similar approvals
necessary for Manufacture or having Manufactured in the Field for the Antengene
Territory, or Development, use or Commercialization in the Field in the
Antengene Territory, of the Licensed Product as set forth herein), or, to its
and its Affiliates’ Knowledge, from any other Person;

10.1.6    It has not granted any right to any Third Party that would conflict
with the rights granted to the other Party hereunder; and

10.1.7    Neither it nor any of its Affiliates has been debarred or is subject
to debarment and neither Party nor any of its Affiliates has, to its Knowledge
after reasonable inquiry, used in any capacity, in connection with its
Development of the Licensed Compound or the Licensed Product, any Person that
has been debarred pursuant to Section 306 of the U.S. Federal Food, Drug, and
Cosmetic Act, as amended, or any comparable Law in any country, or that is the
subject of a conviction described in such section or any comparable Law in any
country.

10.2    Representations and Warranties of Karyopharm. Karyopharm represents and
warrants to Antengene that as of the Effective Date:

10.2.1    Karyopharm is the sole and exclusive owner of, or otherwise Controls,
the Karyopharm Technology in the Field in the Territory and has the right to
grant the licenses to the Karyopharm Technology to Antengene pursuant to this
Agreement;

 

  - 47 -    Confidential     



--------------------------------------------------------------------------------

10.2.2    To the Knowledge of Karyopharm and its Affiliates, Schedule 10.2.2 is
an accurate listing of all Karyopharm Patent Rights owned or Controlled by
Karyopharm or its Affiliates as of the Effective Date that are necessary or
useful for Manufacture or having Manufactured in the Field for the Antengene
Territory, or Development, use or Commercialization in the Field in the
Antengene Territory, of the Licensed Product;

10.2.3    Any Karyopharm Technology is free and clear of liens, charges or
encumbrances;

10.2.4     To the Knowledge of Karyopharm and its Affiliates, any Karyopharm
Patent Rights specified in Schedule 10.2.2 are not invalid or unenforceable in
whole or part or, as to patent application, has not lapsed, or in the case of a
provisional patent application has not been cancelled, withdrawn or abandoned
without the possibility of revival;

10.2.5    To the Knowledge of Karyopharm and its Affiliates, except manufacture
and supply of Licensed Compound as reagent by reagent supplier, there is no
material infringement or misappropriation of any Karyopharm Technology by any
Third Party;

10.2.6    To the Knowledge of Karyopharm and its Affiliates, any Person who was
involved in the invention for the Karyopharm Patent Rights, has executed and
delivered to Karyopharm or its Affiliates, as the case may be, an agreement
assigning to Karyopharm (or its applicable Affiliate) all rights, titles and
interests in and to all the inventions for the Karyopharm Patent Rights arising
out of or relating to such Person’s activities with respect to the Licensed
Compound and the Licensed Product;

10.2.7    Karyopharm and its Affiliates have generated, prepared, maintained and
retained all Data and regulatory documentation that is required to be generated,
maintained or retained pursuant to and in accordance with GLP and GCP and
applicable Law in all material respects, and all such Data and regulatory
documentation are true, complete and correct and what it purports to be.
Karyopharm and its Affiliates have conducted, (and each of their respective
contractors and consultants have conducted) its research and Development
activities in accordance with applicable GLP and GCP and applicable Law in each
case in all material respects, provided, however, with respect to any
information provided by Karyopharm to Antengene prior to the Effective Date
relating to any Clinical Studies, Antengene acknowledges and agrees that such
information is preliminary, based on unaudited clinical site data and will not
be finalized until the completion of data analysis, lock and transfer;

10.2.8    Karyopharm has disclosed or made available to Antengene all material
information in its or its Affiliates’ possession and Control relating to the
Licensed Compound and the Licensed Product, and the Development, Manufacture,
use and Commercialization of the Licensed Compound and the Licensed Product as

 

  - 48 -    Confidential     



--------------------------------------------------------------------------------

conducted prior to the Effective Date, including by providing or making
available complete and correct copies of the following: (a) adverse event
reports; (b) clinical study reports and material study data; and (c) FDA
inspection reports, notices of adverse findings, warning letters, Regulatory
Approval filings and other material regulatory documentation;

10.2.9    To the Knowledge of Karyopharm and its Affiliates there are no, and
there have been no, material safety issues relating to the Licensed Compound or
the Licensed Product;

10.2.10    Karyopharm and its Affiliates are not aware of any fact or
circumstance that would reasonably be expected to materially adversely affect
the acceptance or the subsequent approval, by Regulatory Authority of any
filing, application or request for Regulatory Approval;

10.2.11    To the best knowledge of Karyopharm and its Affiliates (a) there are
not any Patent Rights or Know-How owned or controlled by a Third Party which
would be infringed or misappropriated by the Development, Manufacture, use or
Commercialization of the Licensed Products in the Field in the Antengene
Territory and Karyopharm Territory, or (b) there are not any threatened claims
or litigation seeking to invalidate or otherwise challenge the Karyopharm Patent
Rights or Karyopharm’s or its Affiliates’ rights therein;

10.2.12    Karyopharm and its Affiliates have taken commercially reasonable
steps to protect, preserve and maintain the confidentiality of all confidential
or non-public information included in Karyopharm Know-How, including by
disclosing such Karyopharm Know-How to Third Parties only under terms of
confidentiality. To the Knowledge of Karyopharm and its Affiliates, no breach of
such confidentiality obligations has been committed by any Third Party;

10.2.13    To the Knowledge of Karyopharm and its Affiliates, neither Karyopharm
nor its Affiliates, nor any of its or their respective directors, officers,
employees or agents has (a) committed an act, (b) made a statement or (c) failed
to act or make statement, in any case ((a), (b) or (c)), that (x) would be or
create an untrue statement of material fact or fraudulent statement to the FDA
or any other Regulatory Authority with respect to the Development, Manufacture,
having Manufactured, use or Commercialization of the Licensed Compound or the
Licensed Product or (y) could reasonably be expected to provide a basis for the
FDA or any other Regulatory Authority to invoke its policy respecting “Fraud,
Untrue Statements of Material Facts, Bribery and Illegal Gratuities”, set forth
in 56 Fed. Reg. 46191 (September 10, 1991) and any amendments thereto or any
analogous laws or policies, with respect to the Development, Manufacture, having
Manufactured, use or Commercialization of the Licensed Compound or the Licensed
Product; and

10.2.14    With respect to each Karyopharm Third Party Agreement set forth on
Schedule 1.49, (a) Karyopharm is not in breach under such Third Party Agreement;
and (b) Karyopharm has not received any notice of breach under such Third Party
Agreement.

 

  - 49 -    Confidential     



--------------------------------------------------------------------------------

10.3    Mutual Covenants. During the Term, each Party covenants as follows;

10.3.1    It will not enter into any agreement, instrument or understanding,
oral or written, with any Third Party which conflicts with this Agreement;

10.3.2    It will not grant any right to any Third Party that would conflict
with the rights granted to the other Party hereunder; and

10.3.3    It will not, and it will use Commercially Reasonable Efforts to ensure
its Related Parties will not conduct any activities which would be subject to
debarment and neither Party will use in any capacity, and either Party will use
Commercially Reasonable Efforts to ensure any Related Party will not use, in
connection with the performance of its obligations under this Agreement, any
Person that has been debarred pursuant to Section 306 of the U.S. Federal Food,
Drug, and Cosmetic Act, as amended, or any comparable Law in any country, or
that is the subject of a conviction described in such section or any comparable
Law in any country. Each Party agrees to inform the other Party in writing
immediately if it or any Person that is performing activities under this
Agreement, is debarred or is subject to debarment or is the subject of a
conviction described in such Section 306, or any comparable Law in any country,
or if any action, suit, claim, investigation or legal or administrative
proceeding is pending or, to the notifying Party’s Knowledge, is threatened,
relating to the debarment or conviction of the notifying Party or any Person
used in any capacity by such Party or any of its Related Party in connection
with the performance of its obligations under this Agreement.

10.4    Karyopharm’s Covenants. During the Term, Karyopharm covenants as
follows;

10.4.1    Any Karyopharm Technology will be free and clear of liens, charges or
encumbrances except for any liens, charges or encumbrances that may be incurred
in connection with a financing arrangement by Karyopharm, provided that such
liens, charges or encumbrances will not affect the ability of Antengene to
Develop, use, obtain Regulatory Approval for and Commercialize the Licensed
Products in the Field in each country in the Antengene Territory and to
Manufacture the Licensed Compound and Licensed Product in the Field for the
Antengene Territory; and Confidential.

10.4.2     With respect to each Karyopharm Third Party Agreement set forth on
Schedule 1.49, Karyopharm will not conduct any activities that would be
reasonably expected to result in a breach of any such Third Party Agreement
which would affect the license grant to Antengene under this Agreement; and

 

  - 50 -    Confidential     



--------------------------------------------------------------------------------

10.4.3    Karyopharm will obtain Katholieke Universiteit Leuven’s assurances
that it will not act adversely to affect the license grant to Antengene under
this Agreement.

10.5    Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH RESPECT TO ANY
TECHNOLOGY, LICENSED COMPOUND, LICENSED PRODUCT, GOODS, SERVICES, RIGHTS OR
SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY HEREBY DISCLAIMS ALL IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE FOREGOING. EACH PARTY HEREBY
DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, USE, MANUFACTURE,
HAVING MANUFACTURED OR COMMERCIALIZATION OF THE LICENSED COMPOUNDS OR THE
LICENSED PRODUCTS PURSUANT TO THIS AGREEMENT WILL BE SUCCESSFUL OR THAT ANY
PARTICULAR SALES LEVEL WITH RESPECT TO A LICENSED PRODUCT WILL BE ACHIEVED.

 

11. INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE

11.1    Indemnification by Antengene. Subject to Section 12.6.1, Antengene shall
indemnify, hold harmless, and defend Karyopharm, its Related Parties, and their
respective directors, officers, employees, agents and representatives
(collectively, the “Karyopharm Indemnitees”) from and against any and all Losses
to the extent arising out of or resulting from, directly or indirectly, (a) any
breach of, or inaccuracy in, any representation or warranty made by Antengene in
this Agreement, or any breach or violation of any covenant or agreement of
Antengene in or in the performance of this Agreement, (b) the negligence or
willful misconduct of Antengene Indemnitees, in the performance of Antengene’s
obligations under this Agreement, or (c) the Development, Manufacture, having
Manufactured, use or Commercialization of Licensed Compounds and Licensed
Products by or on behalf of Antengene Indemnitees. Antengene shall have no
obligation to indemnify, hold harmless and defend the Karyopharm Indemnitees to
the extent that Karyopharm is obligated to indemnify, hold harmless and defend
Antengene Indemnitees under Section 11.2.

11.2    Indemnification by Karyopharm. Subject to Section 12.6.1, Karyopharm
shall indemnify, hold harmless, and defend Antengene, its Related Parties and
their respective directors, officers, employees, agents and representatives
(collectively, the “Antengene Indemnitees”) from and against any and all Losses
to the extent arising out of or resulting from, directly or indirectly, (a) any
breach of, or inaccuracy in, any representation or warranty made by Karyopharm
in this Agreement, or any breach or violation of any covenant or agreement of
Karyopharm in or in the performance of this Agreement, (b) the negligence or
willful misconduct of Karyopharm Indemnitees, in the performance of Karyopharm’s
obligations under this Agreement, or (c) the Development, Manufacture, having
Manufactured, use or Commercialization of Licensed Compounds and Licensed
Products by or on behalf of Karyopharm Indemnitees. Karyopharm shall have no
obligation to indemnify, hold harmless and defend the Antengene Indemnitees to
the extent that Antengene is obligated to indemnify, hold harmless and defend
Karyopharm Indemnitees under Section 11.1.

 

  - 51 -    Confidential     



--------------------------------------------------------------------------------

11.3    Indemnification Procedure. In the event of any such claim against any
Antengene Indemnitee or Karyopharm Indemnitee (individually, an “Indemnitee”),
the indemnified Party shall promptly notify the other Party in writing of the
claim and the indemnifying Party shall manage and control, at its sole expense,
the defense of the claim and its settlement. The indemnifying Party may settle
the claim only with the consent of the applicable Indemnitees, which shall not
be unreasonably withheld, conditioned or delayed; provided that an Indemnitee
shall have no obligation to consent to any settlement of any such claim which
imposes on such Indemnitee any liability or obligation which cannot be assumed
and performed in full by the indemnifying Party. The applicable Indemnitee shall
cooperate with the indemnifying Party and may, at its option and expense, be
represented in any such action or proceeding. No Indemnitee may settle any such
claim without the prior written consent of the indemnifying Party, which shall
not be unreasonably withheld, delayed or conditioned. The indemnifying Party
shall not be liable for any settlements, litigation costs or expenses incurred
by any Indemnitee without the indemnifying Party’s written consent.
Notwithstanding the foregoing, if the indemnifying Party believes that any of
the exceptions to its obligation of indemnification of the Indemnitees set forth
in Sections 11.1 or 11.2 may apply, the indemnifying Party shall promptly notify
the Indemnitees, which shall then have the right to be represented in any such
action or proceeding by separate counsel at their expense; provided that the
indemnifying Party shall be responsible for payment of such expenses if the
Indemnitees are ultimately determined to be entitled to indemnification from the
indemnifying Party for the matters to which the Indemnitee notified the
indemnifying Party of the application of Sections 11.1 or 11.2, as applicable.

11.4    Limitation of Liability. NEITHER PARTY WILL BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR RELATING OT THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, OR LOST PROFITS ARISING FROM
OR RELATING TO THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES, EXCEPT
AS A RESULT OF SUCH PARTY’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR A BREACH
OF SECTION 7.3 OR ARTICLE 9. NOTHING IN THIS SECTION 11.4 IS INTENDED TO LIMIT
OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY.

11.5    Insurance. Either Party shall, at its own expense, procure and maintain
product liability insurance or self-insurance in the amount sufficient to
perform its obligation hereunder. Upon the other Party’s request, a Party shall
promptly provide the other Party with copies of certificates of insurance
evidencing such coverage.

 

12. INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS; BRAND NAME

12.1    Inventorship. For purposes of Section 12.2, inventorship for inventions
and discoveries first made during the course of the performance of activities
pursuant to this Agreement shall be determined in accordance with U.S. Patent
Law for determining inventorship.

 

  - 52 -    Confidential     



--------------------------------------------------------------------------------

12.2    Ownership. Karyopharm shall own the entire right, title and interest in
and to all inventions and discoveries (and Patent Rights claiming patentable
inventions therein) first made or discovered solely by directors, officers or
employees of Karyopharm or its Affiliates, or acquired solely by Karyopharm or
its Affiliates. Antengene shall own the entire right, title and interest in and
to all inventions and discoveries (and Patent Rights claiming patentable
inventions therein) first made or discovered solely by directors, officers or
employees of Antengene or its Affiliates, or acquired solely by Antengene or its
Affiliates. The Parties shall jointly own an individual equal interest in any
Joint IP.

12.3    Disclosure. Each Party shall promptly disclose to the other Party Joint
IP and all inventions made by a director, an officer or an employee of such
Party or its Affiliates in the performance of its obligations under this
Agreement.

12.4    Prosecution and Maintenance of Patent Rights.

12.4.1    Antengene Technology.

(a)    Subject to Section 12.4.1(b), Antengene has the sole responsibility to,
at Antengene’s discretion and expense, file, prosecute, and maintain all Patent
Rights comprising Antengene Technology (other than Joint Patent Rights), in
Antengene’s name.

(b)    In the event that Antengene elects not to seek or continue to seek or
maintain patent protection on any Antengene Patent Rights in any country in the
Karyopharm Territory, Karyopharm shall have the right (but not the obligation),
at its expense, to seek, prosecute and maintain patent protection on such
Antengene Patent Rights in such country in the name of Antengene. Antengene
shall use Commercially Reasonable Efforts to make available to Karyopharm and
its authorized attorneys, agents or representatives, such of its employees as
are reasonably necessary to assist Karyopharm in obtaining and maintaining the
patent protection described under this Section 12.4.1(b). Antengene shall sign
or use Commercially Reasonable Efforts to have signed all legal documents
necessary for Karyopharm to transfer such patent applications or patents from
Antengene to Karyopharm.

12.4.2    Karyopharm Technology.

(a)    Subject to Section 12.4.2(b), Karyopharm has the sole responsibility to,
at Karyopharm’s discretion and expense, file, conduct prosecution, and maintain,
all Patent Rights comprising Karyopharm Technology (other than Joint Patent
Rights), in Karyopharm’s name. As between Karyopharm and Antengene, Karyopharm
shall prosecute and maintain the Karyopharm Patent Rights in the Antengene
Territory.

(b)    Notwithstanding Section 12.4.2(a), Karyopharm shall consult with
Antengene on the preparation, filing, prosecution, and maintenance of all
Karyopharm Patent Rights in the Antengene Territory. Karyopharm shall furnish
Antengene with copies of proposed filings and documents received from or filed
with the relevant patent offices with respect to Karyopharm Patent Rights and
such other documents directly related to the prosecution and maintenance of
Karyopharm Patent Rights in the Antengene Territory reasonably necessary for
Antengene to exercise its rights under this Section 12.4.2(b), and, as
applicable, in sufficient time prior to filing such document or making any
payment due thereunder to allow for review and comment by Antengene and shall
consider in good faith timely comments from Antengene thereon.

 

  - 53 -    Confidential     



--------------------------------------------------------------------------------

(c)    In the event that Karyopharm elects not to seek or continue to seek or
maintain patent protection on any Karyopharm Patent Right in any country in the
Antengene Territory, Antengene shall have the right (but not the obligation), at
its expense, to seek, prosecute and maintain patent protection on such
Karyopharm Patent Right in such country in the Antengene Territory in the name
of Karyopharm, subject to the rights granted to one of Karyopharm’s Third Party
Licensees. Karyopharm shall use Commercially Reasonable Efforts to make
available to Antengene and its authorized attorneys, agents or representatives,
such of its employees as are reasonably necessary to assist Antengene in
obtaining and maintaining the patent protection described under this
Section 12.4.2(c). Karyopharm shall sign or use Commercially Reasonable Efforts
to have signed all legal documents necessary for Antengene to transfer such
patent applications or patents from Karyopharm to Antengene. Such Karyopharm
Patent Right in such country shall not be taken into account in determining the
Royalty Term.

12.4.3    Joint Patent Rights.

(a)    Upon receiving notice of the creation of Joint Patent Rights, the IP
Working Group shall determine which Party will be responsible of obtaining and
maintaining Joint Patent Rights. Such Party (the “Joint IP Prosecuting Party”)
shall file, prosecute, and maintain all Joint Patent Rights throughout the
world, in the names of both Karyopharm and Antengene. The Joint IP Prosecuting
Party shall provide the other Party an opportunity to review and comment on
material documents related to such filing, prosecution and maintenance in
accordance with this Section 12.4.3, which comments the Joint IP Prosecuting
Party shall consider in good faith. Each Party shall at its own cost, sign, or
use Commercially Reasonable Efforts to have signed, all legal documents
necessary to file and prosecute patent applications or to obtain or maintain
patents in respect of such Joint Patent Rights.

(b)    In the event that the Joint IP Prosecuting Party elects not to file or
continue to prosecute or maintain patent protection on any Joint Patent Rights
anywhere in the world, the other Party shall have the right (but not the
obligation) to file, prosecute and maintain Joint Patent Rights in the names of
both Karyopharm and Antengene. If such other Party exercises such right, the
Joint IP Prosecuting Party shall use Commercially Reasonable Efforts to make
available to such other Party and its authorized attorneys, agents or
representatives, such of its employees as are reasonably necessary to assist
such other Party in obtaining and maintaining the patent protection described
under this Section 12.4.3(b). Each Party shall at its own cost, sign or use
Commercially Reasonable Efforts to have signed all legal documents necessary to
file and prosecute such patent applications or to obtain or maintain such
patents.

(c)    The Parties shall [**] incurred for the common activities for patent
filing, prosecution and maintenance of Joint Patent Rights and each Party shall
be responsible for other costs for patent filing, prosecution and maintenance of
Joint Patent Rights in its Territory (collectively, “Joint Patent Costs”). The
Joint IP Prosecuting Party shall invoice the other Party such Joint Patent Costs
which shall be incurred by the other Party in accordance with this
Section 12.4.3(c) within [**] after the Calendar Quarter in which such Joint
Patent Costs were incurred and the other Party shall pay such Joint Patent Costs
within [**] after receipt of such invoice.

 

  - 54 -   

Confidential

    



--------------------------------------------------------------------------------

(d)    Notwithstanding Section 12.4.3(c), if a Party does not wish to bear Joint
Patent Costs which shall be incurred by such Party with respect to a Joint
Patent Right in any country(ies), such Party may, by providing [**] prior
written notice to the other Party, terminate its obligation to pay such Joint
Patent Costs. Such Party shall promptly assign all of its right, title and
interest in and to such Joint Patent Right in such country(ies) to the other
Party upon such other Party’s written request.

12.4.4    Cooperation. Each Party shall: (a) use Commercially Reasonable Efforts
to make its employees, agents and consultants reasonably available to the other
Party (or to the other Party’s authorized attorneys, agents or representatives),
to the extent reasonably necessary to enable such other Party to undertake
patent prosecution in accordance with this Agreement; and (b) provide the other
Party with copies of all material correspondence pertaining to prosecution with
the patent offices wherever applicable to Patent Rights licensed to such other
Party in such other Party’s Territory under this Agreement.

12.5    Enforcement.

12.5.1    Notices. Each Party shall promptly report in writing to the other
Party any (a) known or suspected infringement (including any interference,
opposition or invalidation proceedings) of any Karyopharm Technology, Antengene
Technology or Joint IP or (b) unauthorized use or misappropriation of any
Confidential Information or Know-How of a Party, by a Third Party of which it
becomes aware in its Territory, in each case to the extent such infringing,
unauthorized or misappropriating activities involve, as to a Licensed Product or
a competing product in the Field (“Competitive Infringement”), and shall provide
the other Party with all available evidence of such Competitive Infringement.

12.5.2    Rights to Enforce.

(a)    In the Karyopharm Territory; Antengene Technology.

(i)    First Right. Karyopharm shall have the first right to initiate an
infringement or other appropriate suit or action in the Karyopharm Territory
against any Third Party with respect to any Competitive Infringement in the
Karyopharm Territory of any Antengene Technology with respect to a product
competing with a Licensed Product in the Karyopharm Territory.

(ii)    Step-In Right. If within [**] (or such shorter period of time as
required by applicable Law to avoid loss of material enforcement rights) after
Karyopharm’s receipt of a notice from Antengene or notifying Antengene of a
Competitive Infringement with respect to any Antengene Technology, with respect
to a product competing with a Licensed Product in the Karyopharm Territory,
Karyopharm or its Third Party Licensee does not take any action as described in
Section 12.5.2(a)(i) and permitted hereunder against such Competitive
Infringement in the Karyopharm Territory, Antengene may in its sole discretion
(but not the obligation), bring and control any legal or other appropriate
action in connection therewith at its sole expense.

 

  - 55 -   

Confidential

    



--------------------------------------------------------------------------------

(b)    In the Antengene Territory; Antengene Technology.

(i)    First Right. Antengene shall have the first right to initiate an
infringement or other appropriate suit or action in the Antengene Territory
against any Third Party with respect to any Competitive Infringement in the
Antengene Territory of any Antengene Technology with respect to a product
competing with a Licensed Product in the Antengene Territory.

(ii)    Step-In Right. If within [**] (or such shorter period of time as
required by applicable Law to avoid loss of material enforcement rights) after
Antengene’s receipt of a notice from Karyopharm or notifying Karyopharm of a
Competitive Infringement with respect to any Antengene Technology, with respect
to a product competing with a Licensed Product in the Antengene Territory,
Antengene does not take any action as described in Section 12.5.2(b)(i) and
permitted hereunder against such Competitive Infringement in the Antengene
Territory, Karyopharm may in its sole discretion (but not the obligation), bring
and control any legal or other appropriate action in connection therewith at its
sole expense.

(c)    In the Antengene Territory; Karyopharm Technology.

(i)    First Right. Karyopharm shall have the first right to initiate an
infringement or other appropriate suit or action in the Antengene Territory
against any Third Party with respect to any Competitive Infringement in the
Antengene Territory of any Karyopharm Technology with respect to a product
competing with a Licensed Product in the Antengene Territory.

(ii)    Step-In Right. If within [**] (or such shorter period of time as
required by applicable Law to avoid loss of material enforcement rights) after
Karyopharm’s receipt of a notice from Antengene or notifying Antengene of a
Competitive Infringement with respect to any Karyopharm Technology, with respect
to a product competing with a Licensed Product in the Antengene Territory,
Karyopharm or its Third Party Licensee does not take any action as described in
Section 12.5.2(c)(i) and permitted hereunder against such Competitive
Infringement in the Antengene Territory, Antengene may in its sole discretion
(but not the obligation), bring and control any legal other appropriate action
in connection therewith at its sole expense.

(d)     Joint IP. In the case of any Competitive Infringement of any Joint IP,
the Parties shall promptly confer to consider such Competitive Infringement and
the appropriate course of action in good faith.

12.5.3    Procedures; Expenses and Recoveries. The Party having the right to
initiate any infringement suit or action (including any interference, opposition
or invalidation proceedings; the same hereinafter) under Section 12.5.2 above
(the “Initiating Party”) shall have the sole and exclusive right to select
counsel

 

  - 56 -   

Confidential

    



--------------------------------------------------------------------------------

for any such suit or action and shall pay all expenses of the suit or action,
including attorneys’ fees and court costs and reimbursement of the other Party’s
reasonable out-of-pocket expense in rendering assistance requested by the
Initiating Party. Should Initiating Party initiate an infringement suit or
action under Section 12.5.2, Initiating Party agrees to discuss with the other
Party ways to manage the potential risk to the other Party’s Patent Rights in
connection with such suit or action, including limiting the number and scope of
claims that are asserted in connection with such suit or action. Initiating
Party shall use good faith efforts to employ any reasonable measures agreed to
by the Parties to manage such potential risk. If required under applicable Law
in order for the Initiating Party to initiate or maintain such suit, or if the
Initiating Party is unable to initiate or prosecute such suit solely in its own
name or it is otherwise advisable to obtain an effective legal remedy, the other
Party shall join or participate in as a party to the suit and shall execute and
cause its Affiliates to execute all documents necessary for the Initiating Party
to initiate suit to prosecute and maintain such suit. In addition, at the
Initiating Party’s request, the other Party shall provide reasonable assistance
to the Initiating Party in connection with such an infringement suit at no
charge to the Initiating Party except for reimbursement by the Initiating Party
of reasonable out-of-pocket expenses incurred in rendering such assistance. The
non-Initiating Party shall have the right to participate and be represented in
any such suit by its own counsel at its own expense. Neither Party shall enter
into any settlement of any Competitive Infringement described in Section 12.5.2
that admits to the invalidity or unenforceability of the Karyopharm Patent
Rights, Antengene Patent Rights and Joint Patent Rights, incurs any financial or
other liability on the part of the other Party or requires an admission of
liability, wrongdoing or fault on the part of the other Party, in each case
without the other Party’s prior written consent, not to be unreasonably
withheld, conditioned or delayed. If the Initiating Party obtains from a Third
Party, in connection with such suit, any damages, license fees, royalties or
other compensation (including any amount received in settlement of such suit),
such amounts shall be allocated in all cases as follows:

(a)    first, to reimburse each Party for all expenses of the suit incurred by
the Parties, including attorneys’ fees and disbursements, court costs and other
litigation expenses (on a pro rata basis, based on each Party’s respective
expenses, to the extent the recovery is less than all such expenses); and

(b)    second, the remainder share be retained by the Initiating Party; provided
that in the case of Section 12.5.2 (c), despite of which Party is the Initiating
Party, such remainder shall be retained by [**].

12.5.4    Karyopharm, at its sole expense, shall defend any proceedings seeking
to invalidate or hold the Karyopharm Patents or Joint IP unenforceable (each, an
“Invalidation Action”), in each case in Karyopharm’s own name, if necessary for
standing purposes, in the name of Antengene (or its designee) and shall
consider, in good faith, the comments of Antengene in so doing. Antengene, at
its sole expense, shall defend any proceedings seeking to invalidate or hold the
Antengene Patents in the Antengene Territory in each case in Antengene’s own
name and shall consider, in good faith, the comments of Karyopharm in so doing.

 

  - 57 -   

Confidential

    



--------------------------------------------------------------------------------

12.6    Infringement of Third Party Patent Rights.

12.6.1    If the Development, Manufacture, having Manufactured, use or
Commercialization of any Licensed Compound and/or Licensed Product in or outside
the Antengene Territory pursuant to this Agreement results in a claim, suit or
proceeding alleging patent infringement against Karyopharm and/or Antengene (or
their respective Related Parties) (collectively, “Infringement Actions”), the
Party subject to such Infringement Actions (the “Subject Party”) shall promptly
notify the other Party in writing and shall discuss with the other Party the
strategy for defending such Infringement Actions, but shall have the right to
direct and control the defense thereof in its sole discretion and at its own
expense, with counsel of its choice; provided that, the other Party may
participate in the defense and/or settlement thereof, at its own expense with
counsel of its choice. In any event, the Subject Party agrees to keep the other
Party hereto reasonably informed of all material developments in connection with
any such Infringement Action. Antengene agrees not to settle such Infringement
Action, or make any admissions or assert any position in such Infringement
Action, in a manner that would adversely affect the allegedly infringing
Licensed Compound and/or Licensed Product or the Development, Manufacture,
having Manufactured, use or Commercialization of such Licensed Compound and/or
Licensed Product in any country of the world, without the prior written consent
of Karyopharm, which shall not be unreasonably withheld, delayed or conditioned;
and Karyopharm agrees not to settle such Infringement Action, or make any
admissions or assert any position in such Infringement Action, in a manner that
would adversely affect the allegedly infringing Licensed Compound and/or
Licensed Product, or the Development, Manufacture, having Manufactured, use or
Commercialization of such Licensed Compound and/or Licensed Product, within the
Antengene Territory, without the prior written consent of Antengene, which shall
not be unreasonably withheld, delayed or conditioned. Any damage and settlement
arising from Infringement Actions, which is due to the Third Party by Antengene,
will be credited against the royalties that are due from Antengene to
Karyopharm, provided that such credit shall be [**] percent ([**]%) of the
payment made by Antengene to such Third Party and in no Calendar Quarter shall
the royalties owed to Karyopharm by Antengene be reduced by more than [**]
percent ([**]%).

12.7    Registration of License.

12.7.1     By Antengene. Antengene may register, in its discretion and at its
expense, the licenses granted to Antengene under this Agreement with the Chinese
Patent Office or any other appropriate Governmental Authority in any country of
the Antengene Territory; provided that the Parties agree that such registration
is not intended to affect the allocation of prosecution and enforcement rights
and obligations set forth in Article 12. If Antengene determines to make any
such registrations: (a) Karyopharm agrees, at Antengene’s expense, to promptly
take such actions and execute such documents as are reasonably requested by
Antengene in order to effect such registration(s) in the applicable country; and
(b) in the event the licenses granted to Antengene under this Agreement expire
or are terminated or become non-exclusive, Antengene shall promptly take such
actions and execute such

 

  - 58 -   

Confidential

    



--------------------------------------------------------------------------------

documents as are reasonably necessary and requested by Karyopharm to cancel such
registration(s) in the applicable country with respect to the expired,
terminated or revised license grant(s).

12.7.2     By Karyopharm. Karyopharm may register, in its discretion and at its
expense, the licenses granted to Karyopharm under this Agreement with any
appropriate Governmental Authority in any country of the Karyopharm Territory;
provided that the Parties agree that such registration is not intended to affect
the allocation of prosecution and enforcement rights and obligations set forth
in Article 12. If Karyopharm determines to make any such registrations:
(a) Antengene agrees, at Karyopharm’s expense, to promptly take such actions and
execute such documents as are reasonably requested by Karyopharm in order to
effect such registration(s) in the applicable country; and (b) in the event the
licenses granted to Karyopharm under this Agreement expire or are terminated,
Karyopharm shall promptly take such actions and execute such documents as are
reasonably necessary and requested by Antengene to cancel such registration(s)
in the applicable country with respect to the expired or terminated license
grant(s).

12.8    Patent Term Extensions.

12.8.1    Karyopharm shall reasonably cooperate with Antengene to determine a
mutually agreeable strategy to seek supplemental protection certificates
(“SPC”), patent term extensions and restorations for Karyopharm Patent Rights,
Antengene Patent Rights or Joint Patent Rights in the Field in the Antengene
Territory, which may include seeking SPCs, extensions and restorations for
Karyopharm Patent Rights, Antengene Patent Rights or Joint Patent Rights in the
Antengene Territory, and the Parties, subject to the provisions of any
Karyopharm Third Party Agreement, shall seek SPCs, extensions and restorations
for the Karyopharm Patent Rights, Antengene Patent Rights or Joint Patent Rights
in the Antengene Territory in accordance with that strategy. Where required
under national Law, Karyopharm shall make the filings for such SPCs, extensions
and restorations for Karyopharm Patent Rights, Antengene Patent Rights or Joint
Patent Rights in the Antengene Territory in accordance with this Section 12.8.1.
Each Party shall execute such authorizations and other documents and take such
other actions as may be reasonably requested by the other Party to obtain any
such SPCs, extensions and restorations for Karyopharm Patent Rights, Antengene
Patent Rights or Joint Patent Rights in the Antengene Territory.

12.8.2    Antengene shall reasonably cooperate with Karyopharm to determine a
mutually agreeable strategy to seek SPCs, patent term extensions and
restorations for Antengene Patent Rights or Joint Patent Rights in the Field in
the Karyopharm Territory, which may include seeking SPCs, extensions and
restorations for Antengene Patent Rights or Joint Patent Rights in the
Karyopharm Territory, and the Parties shall seek SPCs, extensions and
restorations for the Antengene Patent Rights or Joint Patent Rights in the
Karyopharm Territory in accordance with that strategy. Where required under
national Law, Antengene shall make the filings for such SPCs, extensions and
restorations for Antengene Patent Rights or Joint Patent

 

  - 59 -    Confidential     



--------------------------------------------------------------------------------

Rights in the Karyopharm Territory in accordance with this Section 12.8.2. Each
Party shall execute such authorizations and other documents and take such other
actions as may be reasonably requested by the other Party to obtain any such
SPCs, extensions and restorations for Antengene Patent Rights or Joint Patent
Rights in the Karyopharm Territory.

12.9    Brand Name. Subject to applicable regulatory approval, Antengene shall
have the right to use the brand names chosen by Karyopharm for the applicable
Licensed Product. For clarity, Antengene can independently determine brand names
for the applicable Licensed Product, at its full discretion.

 

13. TERM AND TERMINATION

13.1    Term. This Agreement shall be effective as of the Effective Date and,
unless terminated earlier, this Agreement shall continue in effect on a Licensed
Product-by-Licensed Product and country-by-country basis until expiration of the
last Royalty Term to expire under this Agreement (“Term”). Upon expiration of
this Agreement on a Licensed Product-by-Licensed Product and country-by-country
basis, Antengene’s license pursuant to Section 7.1.1 shall become a fully
paid-up, irrevocable, perpetual license, sublicensable without restriction on a
Licensed Product-by-Licensed Product and country-by-country basis.

13.2    Termination by Antengene.

13.2.1    Termination without Cause. At any time, Antengene shall have the right
to terminate this Agreement, on a Licensed Product-by-Licensed Product and
country-by-country basis, upon one hundred and eighty (180) days advance written
notice to Karyopharm.

13.2.2    Termination for Safety or Efficacy Reason. Antengene shall have the
right to terminate this Agreement, on a Licensed Product-by-Licensed Product
basis, for safety or efficacy reasons upon thirty (30) days written notice to
Karyopharm or within a shorter period if required under applicable Law.

13.3    Termination by Either Party.

13.3.1    Termination for Cause. This Agreement may be terminated at any time
during the Term on a Licensed Product-by-Licensed Product and country-by-country
basis upon written notice by either Party if the other Party is in material
breach of its obligations hereunder and has not cured such breach within [**] in
the case of a payment breach, or within [**] in the case of all other breaches,
after notice requesting cure of the breach.

13.3.2    Termination Upon Bankruptcy. Either Party may immediately terminate
this Agreement if, at any time, the other Party becomes insolvent or an order is
made or a resolution passed for the administration, winding-up or dissolution of
such other Party (other than for the purposes of a solvent amalgamation or
reconstruction) or an administrative or other receiver, manager,

 

  - 60 -    Confidential     



--------------------------------------------------------------------------------

liquidator, administrator, trustee or similar officer is appointed over all or
any substantial part of the assets of such other Party or such other Party
enters into or proposes any composition or arrangement with its creditors
generally or anything analogous to the foregoing occurs in any applicable
jurisdiction.

13.4    Effect of Termination.

13.4.1    Termination by Antengene Under Section 13.3. Without limiting any
other legal or equitable remedies that either Party may have, if this Agreement
is terminated by Antengene pursuant to Section 13.3, then the provisions of
Section 13.4.1(a)-(b) shall apply:

(a)    the license grants to Antengene shall terminate;

(b)    Karyopharm shall pay Antengene a royalty of one-half of royalty rate (as
set forth in Section 8.4.1) of net sales (with the same meaning as “Net Sales”,
mutatis mutandis) of Licensed Product by Karyopharm or its Related Parties in
the Antengene Territory if termination occurs prior to First Commercial Sale of
such Licensed Product and Karyopharm shall pay Antengene a royalty of [**] of
royalty rate (as set forth in Section 8.4.1) of net sales plus [**] percent
([**]%) of Licensed Product by Karyopharm or its Related Parties in the
Antengene Territory if termination takes place after First Commercial Sale of
such Licensed Product, and the provisions of Sections 8.4.2 through 8.11 and the
defined terms therein shall apply, mutatis mutandis, with the references to
“Karyopharm” and “Antengene” switched;

(c)    To the extent permitted by applicable law, the license grants to
Karyopharm in Section 7.1.2 shall become a non-transferable (except as provided
in Section 14.1), sublicenseable (including through multiple tiers) (subject to
Section 7.2), non-exclusive, royalty-bearing license, and shall be expanded to
include the Antengene Territory.

13.4.2    Termination by Karyopharm Under Section 13.3; Termination by Antengene
Under Section 13.2 or Termination Upon Mutual Written Agreement of the Parties.
Without limiting any other legal or equitable remedies that either Party may
have, if this Agreement is terminated by Karyopharm pursuant to Section 13.3, or
by Antengene pursuant to Section 13.2, or upon the mutual written agreement of
the Parties, then the provisions of Section 13.4.2(a)-(k) shall apply:

(a)    Upon termination notice from terminating Party to the other Party or
mutual agreement for termination, as applicable, Antengene shall responsibly
wind-down any on-going Development, Manufacture, having Manufactured, use or
Commercialization of the Licensed Compound or the Licensed Product. Antengene
shall be responsible for [**];

(b)    the license grants to Antengene shall terminate, and the license grants
to Karyopharm in Section 7.1.2 (i) specific to the Licensed Compound or Licensed
Product shall survive on a perpetual and irrevocable basis and (ii) not specific
to the Licensed Compound or Licensed Product shall become a non-transferable
(except as provided in Section 14.1), sublicenseable (including through multiple
tiers) (subject to Section 7.2), non-exclusive, royalty-bearing license, and
each license for (i) and (ii) shall be expanded to include the Antengene
Territory;

 

  - 61 -   

Confidential

    



--------------------------------------------------------------------------------

(c)    Antengene shall provide to Karyopharm a fair and accurate description of
the status of the Development, Manufacture, use and Commercialization of the
Licensed Product in the Field in the Antengene Territory as of the effective
date of termination;

(d)    Antengene shall as promptly as practicable transfer to Karyopharm or
Karyopharm’s designee, to the extent practicable and necessary for Karyopharm or
its Related Parties to Develop, Manufacture, have Manufactured, use or
Commercialize the Licensed Compound and Licensed Product in the Antengene
Territory, (i) possession and ownership of all filings and approvals (including
all INDs, NDAs, Regulatory Approvals and pricing and reimbursement approvals)
relating to the Development, Manufacture, use or Commercialization of the
Licensed Product, (ii) copies of data, reports, records and materials, and other
sales and marketing related information Controlled by Antengene, including
non-clinical and Clinical Data relating to the Licensed Product and all adverse
event data Controlled by Antengene; provided that Antengene shall use
Commercially Reasonable Efforts to obtain for Karyopharm the right to access
such data, reports, records, materials, and other sales and marketing related
information, and (iii) records and materials in Antengene’s possession
containing Confidential Information of Karyopharm requested to be transferred by
Karyopharm. Antengene shall be responsible for any costs associated with
obligations under this Section 13.4.2(d), only if this Agreement is terminated
by Karyopharm pursuant to Section 13.3;

(e)    if the effective date of termination is after the First Commercial Sale
of the Licensed Product in any country in the Antengene Territory, then, subject
to Karyopharm’s election and subject to applicable Laws, Antengene shall
(i) appoint Karyopharm’s designee as its exclusive distributor of the Licensed
Product in the Antengene Territory and grant Karyopharm the right to appoint
sub-distributors, or (ii) continue to distribute the Licensed Product in the
Antengene Territory, until such time as all Regulatory Approvals in the
Antengene Territory have been transferred to Karyopharm or its designee, and in
the case of (ii), the license granted to Antengene under Section 7.1.1 shall
survive to the extent necessary to perform Antengene’s obligation under this
Section 13.4.2 (e);

(f)    if Antengene or its Related Parties are Manufacturing the Licensed
Product, then, except for the termination pursuant to Section 13.2.2, at
Karyopharm’s option, Antengene shall supply the Licensed Product to Karyopharm
in the Antengene Territory at (A) [**]; or (B) [**], in each case (A) or (B)
plus [**] percent ([**]%) thereof, until the earlier of (i) such time as all
Regulatory Approvals in the Antengene Territory have been transferred to
Karyopharm or its designee, Karyopharm has obtained all necessary manufacturing
approvals and Karyopharm has procured or developed its own source of the
Licensed Product supply for the Antengene Territory or (ii) [**] following the
effective date of such termination;

(g)    if Karyopharm so requests, and to the extent permitted under Antengene’s
or any of its Affiliates’ obligations to Third Parties at the time of
termination, Antengene shall use Commercially Reasonable Efforts to transfer to
Karyopharm any Third Party agreements relating solely and exclusively to the
Development, Manufacture or Commercialization of the Licensed Product to which
Antengene or any of its Affiliates is a party, subject to any required consents
of such Third Party;

 

  - 62 -   

Confidential

    



--------------------------------------------------------------------------------

(h)    Antengene shall promptly transfer and assign to Karyopharm all of [**]
used in Commercialization of the Licensed Product (but not any Antengene house
marks or any trademark containing the word “Antengene” owned by Antengene).
Antengene shall be responsible for any costs associated with obligations under
this Section 13.4.2(h), only if this Agreement is terminated by Karyopharm
pursuant to Section 13.3;

(i)    Antengene shall, upon Karyopharm’s written request, transfer to
Karyopharm any inventory of Licensed Compounds and Licensed Products owned or
controlled by Antengene or its Affiliates as of the termination date at the (i)
[**] for such Licensed Products or (ii) [**] for such supply, in each case
(A) or (B) plus [**] percent ([**]%) thereof, as applicable;

(j)    Antengene shall provide any other assistance reasonably requested by
Karyopharm for the purpose of allowing Karyopharm or its designee to proceed
expeditiously with the Development, Manufacture, use and Commercialization of
Licensed Compounds and Licensed Products in or for the Antengene Territory for
[**] from the effective date of termination of this Agreement; and

(k)    Antengene shall execute all documents and take all such further actions
as may be reasonably requested by Karyopharm in order to give effect to the
foregoing clauses.

13.4.3    Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by a Party to the other Party, including those set forth in
Section 7.1, are and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of right to “intellectual
property” as defined under Section 101 of the U.S. Bankruptcy Code. The Parties
agree that the Parties and their respective permitted Sublicensees or
sublicensees, as Sublicensees or sublicensees of such rights under this
Agreement, shall retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code and any foreign counterpart thereto.

13.4.4    For clarity, the termination for one Licensed Product in one country
shall not affect the other Licensed Product nor the same Licensed Product in
other countries.

13.5    Effect of Expiration or Termination; Survival. Any expiration or
termination of this Agreement shall be without prejudice to the rights of either
Party against the other accrued or accruing under this Agreement prior to
expiration or termination, including Articles 1, Article 8 (subject to
Section 13.4.1(b), with respect to milestone payments and royalty payments
accruing prior to, but not yet paid, as of the effective date of termination),
11, and 14 and Sections 4.5, 7.3, 8.6, 8.7, 9.1, 9.2 (to the extent Confidential
Information is included in a proposed disclosure), 10.5, 12.6, 12.7, 13.1, 13.4,
12.4.3, 12.4.4, and 13.5 which shall survive any expiration or termination of
this Agreement. Except as otherwise set forth in this Article 13, upon
termination or expiration of this Agreement all rights and obligations of the
Parties under this Agreement will cease.

 

  - 63 -    Confidential     



--------------------------------------------------------------------------------

14. MISCELLANEOUS

14.1    Assignment / Change in Control. This Agreement may not be assigned or
otherwise transferred, nor may any right or obligation hereunder be assigned or
transferred, by either Party without the written consent of the other Party;
provided, however, that either Party may, without the other Party’s written
consent, assign this Agreement and its rights and obligations hereunder in whole
or in part to (a) an Affiliate; or (b) the relevant Person in the context of a
Change in Control. Each Party agrees that, notwithstanding any provisions of
this Agreement to the contrary, no Patent Right, Know-How or other intellectual
property or other proprietary rights not Controlled by a Party prior to a Change
in Control with respect to such Party or by any of its Affiliates who were its
Affiliates prior to such Change in Control (such Party’s “Pre-Existing
Affiliates”), or which first becomes Controlled by such Party’s Pre-Existing
Affiliates following such Party’s Change in Control, will be deemed Controlled
by such Party or its Affiliates for purposes of this Agreement after such Change
in Control, other than any Patent Right that claims priority, directly or
indirectly, to any other Patent Right first Controlled by such Party or its
Pre-Existing Affiliates before such Change in Control and licensed to the other
Party hereunder as of such Change in Control, which will be deemed Controlled by
such Party or its Pre-Existing Affiliates thereafter no matter when such Patent
Right is filed or issued. Any purported assignment in violation of this
Section 14.1 shall be void. For purposes of this Section 14.1, “Change in
Control” means, with respect to a Party (a) the acquisition of beneficial
ownership, directly or indirectly, by any Third Party of securities or other
voting interest of such Party representing a majority or more of the combined
voting power of such Party’s then outstanding securities or other voting
interests, (b) any merger, reorganization, consolidation or business combination
involving such Party with a Third Party that results in the holders of
beneficial ownership (other than by virtue of obtaining irrevocable proxies) of
the voting securities or other voting interests of such Party (or, if
applicable, the ultimate parent of such Party) immediately prior to such merger,
reorganization, consolidation or business combination ceasing to hold beneficial
ownership of more than (50%) of the combined voting power of the surviving
entity immediately after such merger, reorganization, consolidation or business
combination, or (c) any sale, lease, exchange, contribution or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of such Party to which this Agreement relates to a Third
Party, other than a sale or disposition of such assets to an Affiliate of such
Party.

14.2    Governing Law. This Agreement shall be construed and the respective
rights or obligations of the Parties determined in accordance with the
substantive Law of the State of New York, other than (a) its conflicts of laws
principles; (b) the United Nations Convention on Contracts for the International
Sale of Goods; (c) the 1974 Convention on the Limitation Period in the
International Sale of Goods (the “1974 Convention”); and (d) the Protocol
amending the 1974 Convention, done at Vienna April 11, 1980; provided, that with
respect to matters involving enforcement of intellectual property rights, the
Law of the applicable country shall apply.

 

  - 64 -    Confidential     



--------------------------------------------------------------------------------

14.3    Arbitration.

14.3.1    Subject to Section 14.3.4, any disputes, claims or controversies in
connection with this Agreement, including any questions regarding its formation,
existence, validity, enforceability, performance, interpretation, tort, breach
or termination hereof (“Disputes”), shall be resolved amicably by negotiation
between the Parties. Either Party may initiate such informal Dispute resolution
by sending written notice of the Dispute to the other Party, and then
appropriate representatives of the Parties shall meet for attempted resolution
by good faith negotiations in person or via video-conference without delay from
such notice. If such representatives are unable to resolve such Disputes within
[**] of such notice, either Party may refer the matter by written notice to the
Executive Officers for discussion and resolution. If such Executive Officers are
unable to resolve such Dispute within [**] of such written notice,
Section 14.3.2 shall apply.

14.3.2    All Disputes which remain unresolved under Section 14.3.1shall be
finally resolved under the Rules of Singapore International Arbitration Centre
by three (3) arbitrators appointed in accordance with the said rules. Each Party
shall nominate one (1) arbitrator, and the two (2) arbitrators so nominated
shall nominate a third arbitrator, who shall act as the chairperson. The place
of the arbitration shall be Singapore. The language of the arbitration shall be
English. If the tribunal orders production of documents, the tribunal shall take
guidance from the Singapore International Arbitration Centre Rules on the Taking
of Evidence in International Arbitration as current on the date of the
commencement of the arbitration. The costs and expenses of translation of
relevant documents and translators relating to the arbitration shall be deemed
as the costs and expenses of the arbitration, and may be allocated to any Party
in the award by the tribunal. The tribunal may include in its award an
allocation to any Party of costs and expenses relating to the arbitration,
excluding lawyers’ fee, as the tribunal deems reasonable. Each Party shall bear
its own cost and expenses for its own lawyers. The award rendered by the
tribunal shall be final and binding upon the Parties and may be entered in any
court of appropriate jurisdiction. The Emergency Arbitrator Provisions and the
Expedited Procedure Provisions shall not apply.

14.3.3    The existence and content of the arbitral proceedings, any information
exchanged between Parties during the arbitral proceedings and any rulings or
award shall be kept confidential by the Parties and members of the tribunal
except (a) to the extent that disclosure may be required by a Party to fulfill a
legal duty, protect or pursue a legal right, or enforce or challenge an award in
bona fide legal proceedings before a court or other judicial authority, (b) with
the consent of both Parties, (c) where needed for the preparation or
presentation of a claim or defense in this arbitration, (d) where such
information is already in the public domain other than as a result of a breach
of this clause, or (e) by order of the tribunal upon application of a Party.

14.3.4    At any time, a Party may seek or obtain preliminary, interim or
conservatory measures from the arbitrators or from a court.

 

  - 65 -   

Confidential

    



--------------------------------------------------------------------------------

14.3.5    Unless otherwise agreed by the Parties, a dispute between the Parties
relating to the validity or enforceability of any Patent Right regarding this
Agreement shall not be subject to arbitration and shall be submitted to a court
or patent office of competent jurisdiction in the relevant country in which such
patent was issued or, if not issued, in which the underlying patent application
was filed. The Parties submit to the jurisdiction of such court or patent office
and irrevocably waive any assertion that the case should be heard in a different
venue or forum.

14.4    Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof, and
supersedes all previous arrangements with respect to the subject matter hereof,
whether written or oral, including the Prior CDA. This Agreement (including the
Schedules hereto) may be amended, or any term hereof modified, only by a written
instrument duly-executed by authorized representatives of both Parties.

14.5    Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, the Parties shall substitute,
by mutual consent, valid, legal and enforceable provisions for such invalid,
illegal or unenforceable provisions, which valid, legal and enforceable
provisions in their economic effect are sufficiently similar to the invalid,
illegal or unenforceable provisions that it can be reasonably assumed that the
Parties would have entered into this Agreement with such valid, legal and
enforceable provisions. In case such valid, legal and enforceable provisions
cannot be agreed upon, the invalid, illegal or unenforceable of one or several
provisions of this Agreement shall not affect the validity of this Agreement as
a whole.

14.6    Headings. The captions to the Articles and Sections hereof are not a
part of this Agreement and shall not affect in any way the meaning or
interpretation of this Agreement, but are merely for convenience to assist in
locating and reading the several Articles and Sections hereof.

14.7    Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

14.8    Interpretation. Except where the context expressly requires otherwise,
(a) the use of any gender herein shall be deemed to encompass references to any
other gender, and the use of the singular shall be deemed to include the plural
(and vice versa); (b) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation” and shall not be
interpreted to limit the provision to which it relates; (c) the word “will”
shall be construed to have the same meaning and effect as the word “shall”; (d)
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein); (e) any reference herein to any Person shall be construed to
include the Person’s successors and assigns (subject to Section 14.1 with
respect to a Party); (f) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof; (g) all references herein to

 

  - 66 -    Confidential     



--------------------------------------------------------------------------------

Articles, Sections, Exhibits or Schedules shall be construed to refer to
Articles, Sections, Exhibits or Schedules of this Agreement, and references to
this Agreement include all Exhibits and Schedules hereto; (h) the word “notice”
means notice in writing (whether or not specifically stated) and shall include
notices, consents, approvals and other written communications contemplated under
this Agreement; (i) provisions that require that a Party, the Parties or any
committee hereunder “agree,” “consent” or “approve” or the like shall require
that such agreement, consent or approval be specific and in writing, whether by
written agreement, letter, approved minutes or otherwise (but excluding e-mail
and instant messaging); (j) references to any specific Law, or article, section
or other division thereof, shall be deemed to include the then-current
amendments thereto or any replacement or successor Law; (k) the term “or” shall
be interpreted in the inclusive sense commonly associated with the term
“and/or”; (l) references to “$” or “dollars” shall mean U.S. Dollars; and
(m) references to “day” shall mean a calendar day unless “Business Day” is
specified.

14.9    No Implied Waivers; Rights Cumulative. Neither Party shall be deemed to
have waived any of its right, power, remedy or privilege under this Agreement,
or provided by statute or at law or in equity or otherwise unless the waiver is
made in writing, signed by a duly authorized representative of that Party. No
failure on the part of Karyopharm or Antengene to exercise, and no delay in
exercising, any right, power, remedy or privilege under this Agreement, or
provided by statute or at law or in equity or otherwise, shall impair, prejudice
or constitute a waiver of any such right, power, remedy or privilege or be
construed as a waiver of any breach of this Agreement or as an acquiescence
therein, nor shall any single or partial exercise of any such right, power,
remedy or privilege preclude any other or further exercise thereof or the
exercise of any other right, power, remedy or privilege.

14.10    Notices. All notices which are required or permitted hereunder shall be
in writing and sufficient if delivered personally, sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail or
overnight courier), sent by internationally-recognized overnight courier or sent
by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Karyopharm, to:   

Karyopharm Therapeutics Inc.

Attention: Chief Executive Officer

85 Wells Avenue, Suite 210

Newton, MA 02459 USA

Facsimile No.: [**]

With a copy to:   

Karyopharm Therapeutics Inc.

Attention: General Counsel

85 Wells Avenue, Suite 210

Newton, MA 02459 USA

Facsimile No.: [**]

With a copy to:   

WilmerHale LLP

60 State Street [**]Boston, MA 02109 USA

Attention: Steven D. Singer, Esq.

Facsimile No.: 1-(617) 526-5000

 

  - 67 -   

Confidential

    



--------------------------------------------------------------------------------

If to Antengene, to:   

Antengene Corporation Co., Ltd.

Attention: Chief Executive Officer

Suite 704, West Zhongshan Road 999

Shanghai, China 200051

Facsimile No.: [**]

With a copy to:   

Antengene Corporation Co., Ltd.

Attention: Senior Director, Business Operations

Suite 704, West Zhongshan Road 999

Shanghai, China 200051

Facsimile No.: [**]

With a copy to:   

Junhe LLP

Attention: James Zhu

26/F, HKRI Centre One, HKRI Taikoo Hui, 288 Shimen Road (No.1),

Shanghai, China 200041

Facsimile No.: [**]

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on receipt if sent by
overnight courier; or (c) on receipt if sent by mail.

Notwithstanding any provision of this Section 14.10, it is understood and agreed
between the Parties that this Section 14.10 is not intended to govern the
day-to-day communications necessary between the Parties in performing their
duties, in due course, under the terms and conditions hereof.

14.11    Compliance with Law. Each Party and its Affiliates shall conduct, and
shall use Commercially Reasonable Efforts to cause its Related Parties,
contractors and consultants to conduct, all of its activities contemplated under
this Agreement in accordance with all applicable Laws of the country in which
such activities are conducted, as well as the US Foreign Corrupt Practices Act,
and all export control and sanctions Law of the United States. In addition, each
Party shall not, shall ensure that its Affiliates do not, and shall use
Commercially Reasonable Efforts to cause its Related Parties, contractors and
consultants not to, take any action that would cause the other Party to violate
any applicable anti-corruption or sanctions Laws.

14.12    Force Majeure. Neither Party shall be held liable to the other Party
nor be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement to the extent that such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, potentially including embargoes, war, acts of war
(whether war be declared or not), insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, fire, floods, earthquake, tsunami
or other acts of God. The

 

  - 68 -   

Confidential

    



--------------------------------------------------------------------------------

affected Party shall notify the other Party of such force majeure circumstances
as soon as reasonably practical, and shall promptly undertake all reasonable
efforts necessary to cure such force majeure circumstances.

14.13    Independent Contractors. It is expressly agreed that Karyopharm and
Antengene shall be independent contractors and that the relationship between
Karyopharm and Antengene shall not constitute a partnership, joint venture or
agency. Karyopharm shall not have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on Antengene, without the prior written consent of Antengene, and
Antengene shall not have the authority to make any statements, representations
or commitments of any kind, or to take any action, which shall be binding on
Karyopharm without the prior written consent of Karyopharm.

14.14    Counterparts. This Agreement may be executed in two (2) or more
counterparts, including by facsimile or PDF signature pages, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

14.15    Binding Effect; No Third Party Beneficiaries. As of the Effective Date,
this Agreement shall be binding upon and inure to the benefit of the Parties and
their respective permitted successors and permitted assigns. Except as expressly
set forth in this Agreement, no Person other than the Parties and their
respective Affiliates and permitted successors and assignees hereunder shall be
deemed an intended beneficiary hereunder or have any right to enforce any
obligation of this Agreement.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

  - 69 -    Confidential     



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

ANTENGENE THERAPEUTICS

LIMITED

    KARYOPHARM THERAPEUTICS INC. BY:  

/s/ Jay Mei

    BY:  

/s/ Christopher B.Primiano

NAME:   Jay Mei, MD, PhD                  NAME:   Christopher B. Primiano TITLE:
  Chief Executive Officer     TITLE: EVP, Chief Business Officer & General
Counsel

 

  Signature page to License Agreement    Confidential     



--------------------------------------------------------------------------------

SCHEDULE 1.28

Amyotrophic Lateral Sclerosis, Traumatic Brain Injury, Multiple Sclerosis,
Huntington’s    Disease, Epilepsy, Duchenne Muscular Dystrophy, Alzheimer’s
Disease, Parkinson’s Disease and Stroke

 

Confidential



--------------------------------------------------------------------------------

SCHEDULE 1.49

KARYOPHARM THIRD PARTY AGREEMENTS

[**]

Research Agreement, made as of the 18th day of July, 2011, by and between The
Multiple Myeloma Research Foundation, Inc. and Karyopharm1

 

 

1 [**]

 

    

Confidential

    



--------------------------------------------------------------------------------

SCHEDULE 1.52

KPT-8602 - ELTANEXOR

 

     Confidential     



--------------------------------------------------------------------------------

1. PHYSICAL, CHEMICAL, AND PHARMACEUTICAL PROPERTIES AND FORMULATIONS

 

1.1. Physical Properties

White to off-white solid, Melting point: 225 °C

 

1.2. Chemical Properties

 

1.2.1. Chemical Name

(E)-3-(3-(3,5-bis(trifluoromethyl)phenyl)-1H-1,2,4-triazol-1-yl)-2-(pyrimidin-5-yl)acrylamide

 

1.2.2. Structural Formula

 

LOGO [g498055g0725205200395.jpg]

 

1.2.3. Molecular Formula

C17H10F6N6O

 

1.2.4. Molecular Weight

428.30 g/mol

 

1.3. Solubility

< [**] mg/mL in water; ³ [**] mg/mL in dimethylsulfoxide (DMSO); < [**] mg/mL in
methanol

 

1.4. Formulations

The clinical dosage form for KPT-8602 is an [**] for oral
administration. Initial supplies came in two strengths of active ingredient: 5
mg and 20 mg of the active pharmaceutical ingredient per tablet. Additional
supplies for the clinic included the addition of a 10 mg tablet based on the 5
mg formulation and are size proportional (2x) to the 5 mg tablet. All inactive
ingredients used in the tablets are either compendia or generally recognized as
safe. Tablets are film coated for ease in handling.

 

1.5. Storage Conditions

KPT-8602 tablets are packaged in [**] with an [**] and can be stored at room
temperature between 5 and 25oC. Instructions for the receipt, inspection,
storage, preparation, administration, and disposal of KPT-8602 tablets are
provided in the Pharmacy Manual at each clinical site.

 

    

Confidential

    



--------------------------------------------------------------------------------

SCHEDULE 1.53

KPT-9274

 

Confidential



--------------------------------------------------------------------------------

PHYSICAL, CHEMICAL, AND PHARMACEUTICAL PROPERTIES AND FORMULATIONS

Drug Substance Description

 

Company Code:    KPT-9274 Chemical Name:    (E)-3-(6-aminopyridin-3-yl)-
N-((5-(4-(4,4-difluoropiperidine-1-carbonyl)phenyl)-7-(4-fluorophenyl)benzofuran-2-yl)methyl)acrylamide
Molecular Formula:    C35H29F3N4O 3 Molecular Weight:    610.64 g/mol
Physical Description:    White to pale yellow to beige solid, Melting point: 230
°C Solubility:    <[**] mg/mL in water; ³[**] mg/mL in dimethylsulfoxide; ³[**]
mg/mL in 10% aqueous acetone

Structural Formula KPT-9274

 

LOGO [g498055snap0003.jpg]

Formulations

The dosage form for KPT-9274 is an [**] for oral administration (2 strengths of
active ingredient are used: 5 mg and 20 mg of active per tablet). The 5 mg
tablet is bisected or scored. Inactive ingredients used in the tablets are
either compendial or generally recognized as safe. In the case of a dose below 5
mg is required, the scored 5 mg tablet are to be split to enable 2.5 mg dosing.

Storage Conditions

KPT-9274 tablets are stored at or below 25 °C (77 °F) in [**] bottles with an
[**]. Room temperature storage is preferred. Tablets should not be frozen.
Instructions for the receipt, inspection, storage, preparation, administration,
and disposal of KPT-9274 tablets are provided in the Pharmacy Manual at each
clinical site.

Stability Data

The KPT-9274 drug product manufactured according to current Good Manufacturing
Practices are placed on a stability program according to International Council
on Harmonisation (ICH) conditions.

 

    

Confidential

    



--------------------------------------------------------------------------------

SCHEDULE 1.75

KPT-330 – SELINEXOR

 

Confidential



--------------------------------------------------------------------------------

PHYSICAL, CHEMICAL, AND PHARMACEUTICAL PROPERTIES AND FORMULATIONS

Drug Substance Description

 

Product Name:    Selinexor (International Nonproprietary Name [INN])   
Selinexor (United States Adopted Name [USAN]) Company Code:    KPT-330 Chemical
Name:   
(Z)-3-(3-(3,5-bis(trifluoromethyl)phenyl)-1H-1,2,4-triazol-1-yl)-N’-(pyrazin-2-yl)acrylohydrazide
Molecular Formula:    C17H11F6N7O Molecular Weight:    443.31 g/mol
Pharmacologic Class:    Apoptosis inducing agent (Wu, 2006)

Chemical Structure of Selinexor

 

LOGO [g498055g0725205206274.jpg]

Drug Product Formulation

The selinexor dosage forms used in clinical studies are capsules and tablets for
oral administration. Capsule strengths for selinexor were 1 mg, 5 mg and 20 mg;
tablet strengths are 10 mg and 25 mg (supplied in bottles), and 20 mg tablets
(supplied in blister packs).

Capsules of selinexor for oral administration are filled with a micronized
mixture containing about [**]% by weight of the active pharmaceutical ingredient
(API) (selinexor), and an approximately [**] mixture of [**] (the manufacturing
procedure involves [**] of the active pharmaceutical ingredient and [**]). The
capsules were used in early phase 1 studies but are no longer manufactured or
used.

Selinexor 10 and 25 mg tablets (tablet formulation #1) were manufactured via
[**] and contain approximately [**]% by weight of the API as well as, [**].
Additional inactive excipients include [**]). The tablets are coated with [**].
These tablet components/excipients are common to oral pharmaceuticals and/or
compendial. Tablet formulation #1 (1st generation tablets) has been evaluated in
a Phase 1b comparative bioavailability study KCP-330-003 and demonstrated
similar exposure to the capsules. Tablet strengths are distinguished by tablet
size and debossing (K10, K20 and K25 for 10 mg, 20 mg, and 25 mg tablets
respectively).

 

    

Confidential

    



--------------------------------------------------------------------------------

Selinexor 20 mg tablets (tablet formulation #2) were manufactured via [**]) and
contain [**]% by weight of the API as well as [**] (lubricant). Additional
inactive excipients include [**] are blended with the [**], and [**]. The [**]
to provide product formulation. Tablet formulation #2 (2nd generation tablets)
has been evaluated in a Phase 1b comparative bioavailability study KCP-330-003
and demonstrated similar exposure to tablet formulation #1.

Twenty (20) milligram tablets (tablet formulation #2) are the preferred dosage
form for current and future clinical trials. The use of the 20 mg tablets in
CSTs began in December, 2014.

Storage and Handling

All selinexor formulations can be stored or shipped either at ambient
temperature or refrigerated. Selinexor tablets (20 mg) are to be stored at room
temperature (at or below 30°C) in clear blister strips that are composed of
either [**] with a [**] or [**] with a [**]. The blistered packaged product will
be placed in paperboard secondary packaging, to which labeling materials will be
fixed.

 

Confidential

    



--------------------------------------------------------------------------------

SCHEDULE 1.82

KPT-335 - VERDINEXOR

 

Confidential     



--------------------------------------------------------------------------------

PHYSICAL, CHEMICAL, AND PHARMACEUTICAL PROPERTIES AND FORMULATION

Name of Drug and All Active Ingredients

Common Name/Laboratory Name:    KPT-335 (KY9 (Piramal code))

Chemical Name(s):

(Z)-3-(3-(3,5-bis(trifluoromethyl)phenyl)-1H-1,2,4-triazol-1-yl)-
N’-(pyridin-2-yl)acrylohydrazide

(Z)-3-[3-(3,5-Bis-trifluoromethylphenyl)-1 H-[1,2,4]-triazol-1-yl]acrylic acid
N’-pyridin-2-yl hydrazide

2-Propenoic acid, 3-[3-[3,5-bis(trifluoromethyl)phenyl]-1H-1,2,4-triazol-1-yl]-,
2-(2-pyridinyl)hydrazide, (2Z)-

INN: Verdinexor

CAS Number: 1392136-43-4

Appearance: White to off-white crystalline solid

Molecular Weight: 442.32 g/mol

Empirical or Molecular Formula: C18H12F6N6O

Solubility:

 

Acetic acid    [**] Methanol    [**] Ethanol    [**] Isopropanol    [**] 0.1-1.0
M HCl    [**] pH 1.2 (HCl) with 1%SDS    [**]

Chemical Structure of Verdinexor

 

LOGO [g498055g0725205206486.jpg]

 

Confidential

    



--------------------------------------------------------------------------------

Drug Product Formulation

Verdinexor is available as immediate-release coated tablets for PO
administration. Available tablet strengths contain 2.5 mg, 10 mg, or 50 mg of
verdinexor per tablet. All three tablet strengths are round and convex in shape.
The 2.5 mg, 10 mg and 50 mg tablets are orange, gray and green in color,
respectively.

Verdinexor tablets are prepared via a [**] process and contain approximately
[**]%, [**]%, and [**]% by weight of the active pharmaceutical ingredient (API)
for [**] mg, [**] mg, and [**] mg, respectively. The granulate is comprised of
[**], and [**]. Additional inactive excipients: [**] and [**] are blended with
the granulate, compressed to make tablets, and coated with [**]. All excipients
used in the manufacture of verdinexor tablets are of compendial grade and/or
pharmaceutical quality. None of the excipients used in the manufacture of the
drug product are novel or have animal or human origin. Tablet strengths are
distinguished by tablet size and color. Each strength uses FD&C color within the
granulation: [**] for [**] mg, [**] mg, and [**] mg, respectively.

Storage and Handling of Dosage Form

Verdinexor tablets will be stored at room temperature temperature between
(59–77°F) or (15–25°C) in [**] bottles with an [**]. Tablets can be stored
refrigerated, but should not be stored frozen. Instructions for the receipt,
inspection, storage, preparation, administration, and disposal of selinexor
tablets are provided in the Pharmacy Manual at each clinical site. Tablet
expiries will be determined by ongoing stability studies.

Placebo

Placebos (in appropriate studies) will be manufactured using the same excipients
as the active tablets. Premix comprised of [**] and [**]. Additional inactive
excipients: microcrystalline cellulose, croscarmellose sodium, colloidal silicon
dioxide and magnesium stearate are blended with [**] to match active tablets.
All excipients used in the manufacture of the placebo tablets are of compendial
grade and/or pharmaceutical quality. None of the excipients used in the
manufacture of the drug product are novel or have animal or human origin.

 

Confidential

    



--------------------------------------------------------------------------------

SCHEDULE 2.1

Overview Plan

[**]

 

Confidential

    



--------------------------------------------------------------------------------

SCHEDULE 10.2.2

Karyopharm Patent Coverage as of May 18, 2018

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 3 pages were omitted. [**]

 

Confidential

    